JOINT VENTURE AGREEMENT

(this Agreement) made on June 19, 2000



Between

:



(1) FINANCIAL TIMES GROUP LIMITED incorporated under the laws of England and
Wales whose registered office is at Number One, Southwark Bridge, London SE1 9HL
(Financial Times);

(2) MARKETWATCH.COM, INC. incorporated under the laws of the State of Delaware,
whose principal place of business is at 825 Battery Street, San Francisco,
California 94111 (MarketWatch).

(3) PEARSON INTERNET HOLDINGS BV incorporated under the laws of the Netherlands
whose principal place of business is at Media Centre, 4th FI, Rm 405,
Sumatralaan 45, 1217 GP Hilversum, Netherlands (Pearson Internet).

(4) PEARSON OVERSEAS HOLDINGS LIMITED incorporated under the laws of England and
Wales whose registered office is at 3 Burlington Gardens, London W1X 1LE (POHL).

Whereas

:



(A) Financial Times and MarketWatch entered into a Joint Venture Agreement on
6 January 2000 (the Original Joint Venture Agreement) pursuant to which they
agreed to form a new jointly-owned company incorporated under the laws of
England and Wales as a private limited company (the JVC) to establish the
leading Internet provider in the Territory (as defined below)of comprehensive,
real time business news, financial programming and analytical tools, initially
in the English language, but thereafter also in other languages, in a co-branded
joint venture company owned by Financial Times and MarketWatch under the brand
name Financial Times MarketWatch.com.

(B) Following signing of the Original Joint Venture Agreement it was agreed to
make certain changes in the parties to and terms of the Original Joint Venture
Agreement including for an additional class of shares to be created in the JVC
(the B Shares), which would be issued to POHL. This Agreement is a restatement
of the terms of the Original Joint Venture Agreement amended to reflect the
changes proposed.

(C) Pearson Internet Holdings B.V., Pearson Overseas Holdings Limited, Financial
Times and MarketWatch are entering into this Agreement to establish the JVC and
to set out the terms governing Pearson Internet Holdings BV, POHL and
MarketWatch's relationship as shareholders in the JVC.

(D) Financial Times and MarketWatch have agreed that the licensing to the JVC of
the use of the "FINANCIAL TIMES" trade mark pursuant to the Financial Times
Trade Mark Licence and the procuring, for a fee of no more than 10 pounds
sterling per advertisement (such fees in aggregate not to exceed 50,000 pounds
sterling), by Financial Times of fifteen million pounds sterling worth, at
Effective Rate Card, of advertising over five (5) years across certain business
publications in the Territory as provided for in this Agreement, on the one
hand, and the licensing to the JVC of the use of the "MarketWatch" trade mark
pursuant to the MarketWatch Trade Mark Licence and of the use of certain of its
technology pursuant to the MarketWatch Technology Licence, on the other hand,
are of equivalent value.

It is agreed

as follows:





Interpretation





Definitions



1.1 In this Agreement:

Accounting Principles

means the accounting principles and policies to be adopted by the Board of the
JVC, pursuant to clause 13.1;



Additional Capital Contributions

has the meaning ascribed to it in clause 8.2 and the expression Additional
Capital Contributions shall be construed accordingly;



A Shares

means the A Shares in the JVC's capital;



A Shareholders

means the Pearson Group Member(s) and the MarketWatch Group Member(s) who hold A
Shares for the time being (and A Shareholder shall be construed accordingly) and
any person to whom they transfer their A Shares in accordance with this
Agreement;



B Shares

means the B shares in the JVC's capital;



B Shareholder

means POHL who holds B Shares for the time being (and B Shareholder shall be
construed accordingly) and any person to whom they transfer their Shares in
accordance with this Agreement;



Board

means the JVC's board of directors;



Budget

means for the JVC for a particular Financial Year (i) the budgeted profit and
loss account and cash flow statement (including capital expenditure) phased by
month, (ii) the balance sheet phased at least quarterly, (iii) in relation to
the first two Financial Years, the Funding Schedule, and (iv) Milestones for the
first two Financial Years; together with detailed schedules supporting the
statements, including (but not limited to) media marketing spends the whole of
the above in a format approved from time to time by the Board;



Business

means the business intended to be carried on by the JVC, as described in clause
2.1;



Business Day

means a day (other than a Saturday) on which banks generally are open in London
and New York for a full range of business;



Business Plan

means the Budget for the JVC relating to a Financial Year and draft Budgets for
the succeeding Financial Year, in a format to be decided from time to time by
the Board, to be updated annually (and including, in relation to the first two
Financial Years, the requisite Funding Schedule);



Capital Contribution

means the capital contributions as defined in clause 8.1;



Chairman

means the chairman from time to time of the Board;



Chief Executive

means the chief executive from time to time of the JVC;



company

includes any body corporate, wherever incorporated;



Completion

means completion of the establishment of the JVC in accordance with clause 7;



Conditions

means the conditions specified in clause 4.1;



Control

means the ability of one person to direct the activities of another or the
beneficial ownership by one person of more than fifty per cent. (50%) of the
voting rights generally exercisable at general or equivalent meetings of the
other and Controlled shall be construed accordingly;



Core Services

means, in respect of Financial Times, the services provided pursuant to the FT
Trade Mark Licence and the media advertising to be procured pursuant to
clause 7.3 and, in respect of MarketWatch, the services provided pursuant to the
MarketWatch Trade Mark Licence and the MarketWatch Technology Licence;



Directors

means the JVC's directors or, where applicable, an alternate director of the
JVC;



Effective Rate Card

means with respect to any advertising buy by the JVC the lower of the published
rate card or the amount actually charged by the Financial Times to unaffiliated
third parties with respect to the placement of advertising substantially similar
to such advertising purchased by the JVC;



Equity Proportions

means the respective proportions in which the A Shareholders hold the issued
share capital of the JVC from time to time;



Fair Price

means the open market value of the relevant A Shares between a willing seller
and a willing third party buyer for a wholly cash consideration at the date of
the Transfer Notice without any premium or discount by reference to the
percentage of the A Shares being sold or transferred;



Financial Year

means a financial period of the JVC commencing on 1 January, other than in the
case of its initial financial period which shall commence on the date hereof,
and ending on 31 December;



Ft.com

means the web site owned and operated by the Financial Times Group and located
on the Internet under the domain name "ft.com";



FT Trade Mark Licence

means the trade mark licence between Financial Times and the JVC substantially
in the form of the copy which is attached hereto marked Exhibit "A";



Ftyourmoney

means the web site owned and operated by the Financial Times Group and located
on the Internet under the domain name "ftyourmoney.com";



Funding Schedule

means a schedule, to be attached to and form part of the Business Plan for each
of the first two Financial Years, setting out details of the funds required by
the JVC in such year and stipulating, on a quarterly basis, the amounts in
which, and periods during which, such funds may be drawn down by the JVC from
the A Shareholders;



Group

means, in relation to the JVC or a party, that company, its Subsidiaries, its
Holding Company (if any) and the Subsidiaries of any such Holding Company for
the time being;



Holding Company

shall be construed in accordance with Section 736 and 736A of the Companies Act
1985;



Internet

means the global network of interconnecting computer systems including without
limitation the worldwide web;



IP Transaction Documents

means the FT Trade Mark Licence, the MarketWatch Trade Mark Licence and the
MarketWatch Technology Licence;



JVC

has the meaning ascribed to it in Recital (A);



JVC Group

means the JVC and its Subsidiaries from time to time;



JVC Group Member

means any member of the JVC Group;



MarketWatch.com

means the web site owned and operated by MarketWatch and located on the Internet
under the domain name "marketwatch.com";



MarketWatch Directors

means the JVC's directors appointed by MarketWatch from time to time;



MarketWatch Group

means MarketWatch and its Subsidiaries from time to time;



MarketWatch Group Member

means any member of the MarketWatch Group;



MarketWatch Trade Mark Licence

means the trade mark licence a copy of which is attached hereto marked
Exhibit "B";



MarketWatch Technology Licence

means the licence, in respect of MarketWatch's web site infrastructure, content
authoring tools and techniques, network operations technologies, web site
architecture and databases (the MarketWatch Technology) a copy of which is
attached hereto marked Exhibit "C";



Memorandum

and Articles means the JVC's Memorandum and Articles of Association in the
agreed form to be adopted pursuant to clause 3.1(b), as amended from time to
time;



Milestone Termination Event

has the meaning ascribed to it in clause 8.2;



Milestones

means the milestones, i.e. twice yearly criteria, by reference to numbers of
page views and to revenues for assessing the progress of the Business, to be
agreed between the A Shareholders and included in the Budget for each of the
first two Financial Years (and the word Milestone shall be construed
accordingly);



Other Group

means, in the case of the Pearson Internet Group, the MarketWatch Group and, in
the case of MarketWatch Group, the Pearson Group;



Outside Director

has the meaning given to it in clause 10.3;



parties

means Pearson Internet, POHL, Financial Times and MarketWatch (and party shall
be construed accordingly);



Pearson Group

means Pearson plc and its Subsidiaries from time to time;



Pearson Internet Group

means Pearson Internet and its Subsidiaries from time to time;



Pearson Group Member

means any member of the Pearson Group;



Pearson Internet Group Member

means any member of the Pearson Internet Group;



Pearson Internet Directors

means the JVC's directors appointed by Pearson Internet from time to time;



Regulatory Action

means:



(a) any order of a court of competent jurisdiction; or

(b) any order, decision or conclusive view made, given or expressed by a
competent supranational, governmental or regulatory authority or agency; or

(c) an enactment of a legislative body which:



(i) materially prohibits or restricts Completion of the transactions
contemplated by this Agreement or requires it to be delayed beyond the latest
date referred to in clause 7.1; or



(ii) after Completion would materially prohibit or restrict the carrying on of
the Business of the JVC;

Regulatory Approvals

means the clearances and consents referred to in clauses 4.1(b), (c) and (d) and
any approvals required by any competent supranational, governmental or
regulatory agencies or authorities;



Reserved Matters

means those matters defined in clause 10.2;



Shares

means the A Shares and the B Shares;



Shareholders

means A Shareholders and B Shareholders;



Subsidiary

means, in relation to an undertaking (the holding undertaking), any other
undertaking in which the holding undertaking (or persons acting on its or their
behalf) for the time being directly or indirectly holds or controls either:



(a) a majority of the voting rights exercisable at general meetings of the
members of that undertaking on all, or substantially all, matters; or

(b) the right to appoint or remove directors having a majority of the voting
rights exercisable at meetings of the board of directors of that undertaking on
all, or substantially all, matters,

and any undertaking which is a Subsidiary of another undertaking is also a
Subsidiary of any further undertaking of which that other is a Subsidiary;
(provided that, for the purposes of this Agreement, neither the JVC nor any
Subsidiary of the JVC is to be regarded as a Subsidiary of Pearson Internet or
MarketWatch or any other Pearson Group Member or MarketWatch Group Member);

Territory

means Europe;



undertaking

means a body corporate or partnership or an unincorporated association carrying
on trade or a business with or without a view to profit. In relation to an
undertaking which is not a company, expressions in this Agreement appropriate to
companies are to be construed as references to the corresponding persons,
officers, documents or organs (as the case may be) appropriate to undertakings
of that description.





Currency



1.2 Any reference in this Agreement to an amount in pounds sterling includes the
equivalent amount at the relevant time in any other currency or combination of
currencies.



Construction and Interpretation



1.3 The headings in this Agreement do not affect its interpretation and are not
to be taken into account in the construction or interpretation of any provision
to which they refer.

1.4 Where the context allows, words denoting the singular include the plural
meaning and vice versa, words importing one gender include both other genders
and may be used interchangeably, and words denoting natural persons include
corporations and vice versa.

1.5 Unless the contrary intention appears, references to numbered clauses and
schedules are references to the relevant clauses in, or schedules to, this
Agreement and to a numbered paragraph in a schedule are references to the
relevant paragraph in that Schedule.

1.6 For all purposes of this Agreement the interests of the Pearson Group in the
JVC through the MarketWatch Group and vice versa shall be ignored.



Agreed form



1.7 A reference to a document in this Agreement in the agreed form is to a
document agreed by the parties and initialled by them or on their behalf for
identification purposes.



Status



1.8 References in this Agreement to a statute or statutory instrument include a
statute or statutory instrument amending, consolidating or replacing them, and
references to a statute include statutory instruments and regulations made
pursuant to it.



Purpose of the JVC





Bu siness



2.1 The business of the JVC shall be to seek to establish the leading Internet
provider in the Territory of comprehensive real time business news, financial
programming and analytical tools, initially in the English language but
thereafter also in other languages, in all cases under the brand name Financial
Times MarketWatch.com.



Commercial principles



2.2 Each of the parties shall so conduct itself and, so far as lies reasonably
within its rights and powers of control which it is entitled to exercise
(whether directly or indirectly) over the affairs of any other person, cause
such other person or persons to conduct themselves, in good faith, so that:
(i) the Business of the JVC shall be conducted in the best interests of the JVC
in accordance with the general principles of the then current Business Plan and
on sound commercial profit- making principles, so as to generate the maximum
achievable profits available for distribution with any profits available for
distribution in accordance with applicable law which are surplus to the funding
requirements shown, in the draft Budget for the following Financial Year
attached to the relevant Business Plan, being distributed to the A Shareholders,
(ii) all third parties directly or indirectly under its control refrain from
acting in a manner which hinders or prevents the JVC and its Subsidiaries from
carrying on the Business in a proper and reasonable manner, and (iii) no action
is taken which is intended and does directly and materially disadvantage the JVC
(and, for the avoidance of doubt, it is agreed that editorial comment does not
count as action which can constitute such material disadvantage).



Hyperlinks





2.3 Financial Times and MarketWatch agree that there will be hypertext links
between the JVC's web sites and those from time to time of Financial Times Group
(including Ft.com and Ftyourmoney.com) and MarketWatch (including
MarketWatch.com). The hypertext links shall be of the following types:



(a) hypertext links appearing on the home page of the JVC's web sites providing
links of equal prominence to the home pages operated by Financial Times Group
and MarketWatch Group, in each case making use of the trademark of the web site
to which the hypertext link gives access in a manner consistent with the
conditions for use specified in the FT Trade Mark Licence or MarketWatch Trade
Mark Licence (as the case may be); and

(b) hypertext links appearing on pages of the JVC's web site (other than the
home page) linking content on those pages to content on relevant pages (other
than home pages) of the web sites of Financial Times Group and MarketWatch
Group. The extent and style of these hypertext links shall be subject to the
prior approval (which shall not be unreasonably withheld) of Financial Times and
MarketWatch respectively.

2.4 The parties agree that:

(a) subject to clause 2.4(b) below, the home pages of each of the web sites of
Financial Times Group and MarketWatch Group shall have hypertext links of
reasonable prominence, and including trade marks owned by the other party,
linking those pages to the home pages of the other's web site; and

(b) the right of each of MarketWatch and Financial Times to include a hypertext
link on web sites operated by its Group to web sites operated by the other's
Group or to include the other party's trade marks on its Group's web sites, and
the manner of use of those trade marks, shall be subject to that other party's
express prior approval, which shall not be unreasonably withheld.

2.5 Upon a change of Control of MarketWatch or the Financial Times, the other
party may elect to terminate, by 90 days prior notice, the rights and
obligations in: (a) clause 2.3 to the extent only that they permit the use of
hypertext links to any page of that other party's own websites or use of its
trade marks; and (b) clause 2.4.

2.6

(a) Each party acknowledges that it shall have no rights to use or register
trade marks of the other party in any manner, including as part of a domain
name, except as expressly permitted by the terms of this Agreement or the IP
Transaction Documents.

(b) MarketWatch agrees that it shall, as soon as practicable, transfer any
domain names it has registered including or making use of the names "ft" or
"financial times", including without limitation "ftmarketwatch.com", to the JVC
and pending the transfer shall not use or permit use of such names in any manner
except as expressly permitted by the MarketWatch Trade Mark Licence.



Source attribution



2.7 Whenever content of a web site of either Group is viewed as part of the
JVC's Business, it shall only be viewed on the source web site itself with that
web site's branding only.



Composite Marks



2.8 The parties agree that:

(a) the JVC may apply for and maintain registrations for internet domain names
consisting of the marks "FTMarketWatch.com", "FT MarketWatch", "Financial Times
MarketWatch", "FTMW", "FTMW.com", "FTMKTW.com" and "FTMKTW" and for other
confusingly similar domain names (and for any other domain names with the
consent of the A Shareholders) (the Composite Marks);

(b) subject to clause 2.8(a) above, the JVC shall not in any territory acquire
or claim any interest in or title to the Composite Marks or the goodwill
attaching thereto through its use of those marks pursuant to this Agreement, the
Financial Times Trade Mark Licence or the MarketWatch Trade Mark Licence; and

(c) all goodwill arising through use of the Composite Marks by the JVC in any
territory shall at all times be deemed to have accrued jointly to Financial
Times Limited and MarketWatch.



Incorporation of the JVC



3.1 As soon as reasonably practicable after the date of this Agreement, but
before the JVC commences trading, the parties shall use all reasonable
endeavours to take or cause to be taken all requisite steps to cause the JVC to
be incorporated in England and Wales as a private company limited by shares with
the following characteristics:

(a) its name shall be `Financial Times MarketWatch.com (Europe) Limited' (or
such other name as the parties may agree);

(b) the Memorandum and Articles shall be in the agreed form;

(c) it shall have an authorised share capital of 55,000 pounds sterling divided
into 250,000 A Shares of 10p and 30,000 B Shares of 1 pound sterling each of
which:



(i) 4,989 A Shares shall be allotted and issued credited as fully-paid in cash
at a premium of 99.90 pounds sterling per A Share to, and registered in the name
of and beneficially owned by, Pearson Internet;



(ii) 1 A Share shall be allotted and issued credited as fully paid in cash at a
premium of 1,098.90 pounds sterling to, and registered in the name of and
beneficially owned by, Pearson Internet;

(iii) the original subscriber share shall be transferred to, and registered in
the name of, Pearson Internet and subdivided and converted into 10 A Shares of
10p each;

(iv) 5,000 A Shares shall be allotted and issued credited as fully paid in cash
at a premium of 99.90 pounds sterling per A Share to, and registered in the name
of and beneficially owned by, such of MarketWatch (or MarketWatch Group Members)
as MarketWatch shall have decided; and

(v) 30,000 B Shares shall be allotted and issued credited as fully paid in cash
at par to, and registered in the name of and beneficially owned by, POHL.

(d) its initial directors shall be the persons listed in clause 9.3;

(e) the initial Chairman shall be Larry Kramer, the initial Editor in Chief
shall be Thom Calandra and the initial Chief Executive Officer shall be Zach
Leonard;

(f) its initial Secretary shall be Sarah Robinson;

(g) its registered office shall be at Number One, Southwark Bridge, London SE1
9HL.



Redemption of B Shares



3.2 Each A Shareholder hereby undertakes that, if any of them serves notice in
writing on the others proposing that the JVC should exercise its rights under
Article 4 of the Articles to redeem the B Shares or if the JVC shall become
obliged to redeem the B Shares, it shall co-operate to the extent necessary to
redeem the B Shares, including without limitation in relation to:

(a) the exercise of its voting rights as a member of the JVC;

(b) the obtaining of such approvals of the Pearson Internet Directors and the
Marketwatch Directors as may be required pursuant to the provisions of clause
10; and

(c) the subscription by the A Shareholders, pro-rata to their existing holdings
of A Shares, for any fresh issue of A Shares (at par) as may be required in
order to enable the B Shares to be redeemed lawfully.



No activity prior to Completion



3.3 The A Shareholders shall ensure that the JVC shall not carry on any business
and shall have no assets or liabilities of any nature whatsoever before
Completion, except as contemplated by this clause 3.3 and by clauses 5.2 and
5.3. When any party proposes to enter into any commitment prior to Completion
for the benefit of, and for the account of the JVC, where the commitment would
exceed 20,000 pounds sterling individually or would cause all such commitments
by that party to exceed 50,000 pounds sterling in aggregate, the party concerned
shall not enter into such commitment without the authority of the Chief
Executive Officer. No party has any authority to enter into commitments on
behalf and for the account of the JVC following Completion without the written
agreement of a party. In the event of failure to achieve Completion, the
Shareholders shall ensure that the JVC does not undertake any further
commitments other than for the purpose of its liquidation.



Conditions





Conditions



4.1 Completion is conditional on each of the following conditions being
fulfilled (or waived) by such party or parties for whose benefit it exists:

(a) the JVC being formed in accordance with the terms of clause 3.1;

(b) to the extent any clearances under any relevant national or supranational
merger control rules, or other anti-trust or similar legislation are required or
are reasonably considered desirable by either party, such clearances having been
received on terms reasonably satisfactory to the parties or the relevant time
limits or waiting periods (including any extensions) having expired or been
terminated (as the case may be) without any decision having been made to
investigate the transaction further;

(c) all other government, governmental body or regulatory authority (including
any stock exchange) consents (including the expiry of any period following a
notification such that consent is deemed to be given or no consent is required)
which are required for the actions contemplated by this Agreement being obtained
in terms satisfactory to each of the Financial Times and MarketWatch;

(d) no material Regulatory Action (or action, proceeding or proposal which if
successfully pursued by the person initiating the same would result in a
Regulatory Action) being taken which has not been revoked, annulled, withdrawn,
discontinued, abandoned, repealed, discharged or otherwise ceased to have
effect;

(e) the A Shareholders having agreed upon the Business Plan (including Budget
and Funding Schedule) for each of the first two Financial Years in accordance
with clause 5.2 and upon the total of Additional Capital Contributions that each
of them may be required to make pursuant to clause 8.2 below; and

(f) agreement by the parties of the terms upon which the JVC shall use the
Financial Times MarketWatch trade mark and upon which that trade mark will be
owned and used following termination of this Agreement.



Endeavours to fulfil Conditions



4.2 Each party shall use all reasonable endeavours to ensure (so far as it lies
within its respective powers to do so) that each of the Conditions (to the
extent that they are not waived) are fulfilled as soon as possible but in any
event before June 30, 2000.



Non-fulfilment of Conditions



4.3 If any Condition set out in clause 4.1 is not fulfilled (or waived) on or
before June 30, 2000, the provisions with respect to termination of this
Agreement in Clause 6 shall apply.



Conduct before Completion



5.1 Each of the parties will ensure that, until Completion:

(a) its business is conducted in such a way as not to prejudice its ability to
perform its obligations under this Agreement; and

(b) it takes all reasonable measures to protect and maintain the assets to be
contributed by it to the Business.



Agreement on Funding Schedule and Business Plans



5.2 Financial Times and MarketWatch have instructed the Chief Executive to draw
up a draft Business Plan for each of the first two Financial Years of the JVC
including drafts of the relative Budgets and Funding Schedule. The A
Shareholders shall use all reasonable endeavours to consider such draft Business
Plans and to amend them and agree final Business Plans (including, for the
avoidance of doubt, relative Budgets and Funding Schedule) for the first two
Financial Years by no later than June 30, 2000 (the Cut-Off Date).

5.3 The A Shareholders will procure that, during the period ending on the
earlier of Completion and the Cut-Off Date, the JVC shall conduct the Business
permitted by clause 5.2 in the ordinary and usual course and so as to ensure
that total commitments (including liabilities) undertaken by the JVC up until
then (whatever dates such commitments fall to be discharged) do not exceed
1,000,000 pounds sterling.



Termination



6.1 In the event that the Conditions have not been satisfied (or waived) by the
Cut-Off Date, then this Agreement (other than clause 14 (Confidentiality),
clause 24 (Announcements), clause 30 (Settlement of Disputes) and clause 32
(Governing Law), shall automatically terminate and no party shall be entitled to
make any claim against the other (except for accrued rights arising from an
earlier breach of any of the terms of this Agreement).

6.2 Following such termination pursuant to clause 6.1, none of the parties (the
Remaining Party) shall be entitled to carry on the Business and all parties
shall take the requisite steps to put the JVC into liquidation by no later than
July 31, 2000.



Completion



7.1 Completion shall take place within ten days after the Conditions are
fulfilled, or waived), whereupon the following events shall take place as
provided in this clause 7.1:

(a) the A Shareholders shall ensure that, to the extent not carried out by that
date, the JVC is promptly established with the characteristics set out in
clause 3; and

(b) Financial Times or, as appropriate, MarketWatch shall execute or procure the
execution of, and the Shareholders shall ensure that the JVC executes and
delivers, the following ancillary agreements on the same terms and conditions
and otherwise substantially in the form attached hereto:

(i) the Financial Times Trade Mark Licence;

(ii) the MarketWatch Trade Mark Licence;

(iii) the MarketWatch Technology Licence.



Further Services



7.2 For so long as the A Shares in the JVC are owned as to at least 20 per cent.
by each of Pearson Internet and MarketWatch, Pearson Internet and MarketWatch
respectively shall procure that from and following Completion all further
services provided by any member of the Pearson Group or MarketWatch Group as the
case may be, shall be provided at fair market value to the JVC.

7.3 Financial Times shall procure that the JVC may, following Completion and for
so long as a member of the Pearson Group is a Shareholder or until five years
from the date of this Agreement if earlier, place media advertising, for a fee
of no more than 10 pounds sterling per advertisement (such fees in aggregate not
to exceed 50,000 pounds sterling), (i) in business publications managed by the
Financial Times Group of companies, including for the avoidance of doubt,
without limitation, Financial Times Deutschland, Financial Times newspaper and
associated publications (including Investors Chronicle) and Les Echos group
publications, for so long as such publications remain within the control of the
Financial Times Group of companies; and (ii) business publications managed by
such other Pearson Group companies as are notified to the JVC, from time to
time, by Pearson Internet (for so long as they are so managed) in volumes and at
times consistent with the Business Plan from time to time up to a total of
15 million pounds sterling worth, calculated at Effective Rate Card prices from
time to time.



Rescission



7.4 If any party fails or is unable to comply with any of its obligations under
clause 7.1, any party in the Other Group shall have the right to elect not to
perform any of its obligations under that clause and to rescind this Agreement
without liability on the part of any party (other than the party so failing or
unable to comply with its obligations). No party may rescind this Agreement for
any other reason whatsoever, whether before or after Completion.



Change of name



7.5 If Completion does not take place by 30 June 2000 (or such later date as the
parties agree), the parties shall ensure that the JVC changes its name as soon
as practicable to a name which does not include the name `Financial Times', the
letters "FT" or the name `MarketWatch' or any similar or confusing name or
names.



Incentivisation plan



7.6 The A Shareholders shall use best endeavours to cause the JVC to adopt
schemes for employee incentivisation through options over ordinary shares or
through the ownership of ordinary shares of up to fifteen per cent (15%) of the
equity of the JVC (on a fully diluted basis) as soon as possible, with the aim
of agreeing upon such schemes by 31 August 2000.



Capital and further finance





Issues of new shares



8.1 The A Shareholders agree to take, and procure the taking of, all requisite
steps to increase the JVC's authorised share capital from time to time and to
allot and issue at par, credited as fully paid, A Shares in consideration of the
further capital contributions made by any party pursuant to clause 8.3 but
(unless the parties agree otherwise) the A Shareholders shall procure that the
JVC shall not issue any shares (other than pursuant to share option schemes
approved by the Board) unless:

(a) one-half of the additional shares are issued to Pearson Internet or such
other member of the Pearson Group as shall be nominated by Pearson Internet; or

(b) one-half of the additional shares are issued to MarketWatch and/or such
other member of the MarketWatch Group as shall be nominated by MarketWatch,

except to the extent that different proportions, as between Pearson Internet and
MarketWatch, would arise by reason only of default by any party in performing an
obligation to subscribe A Shares or of an issue of A Shares where any party
fails to exercise any right to subscribe.

8.2 The A Shareholders shall procure that such further number of B Shares are
issued, from time to time, if POHL so elects, for cash at par to POHL as is
required to ensure that the B Shares held by members of the Pearson Group
continue to represent not less than sixty per cent, or such percentage (being
not more than 60 per cent.) as POHL shall from time to time notify to the JVC in
writing, by nominal value of the entire issued share capital of the JVC.

8.3 Each of Pearson Internet and MarketWatch shall make such further capital
contributions (its Additional Capital Contributions) (but so that the total for
Additional Capital Contributions agreed pursuant to clause 4.1(e) shall not be
exceeded) to the JVC in the first two Financial Years as are requested by the
JVC in accordance with this clause 8.3 and as approved by the JVC's Board. The
JVC may request Additional Capital Contributions to be paid in by not less than
five Business Days' notice in writing to each of Pearson Internet and
MarketWatch at such times and for such amounts as are provided in the Funding
Schedule (with a copy in writing at the same time to POHL, together with a
notice in writing showing how many further B Shares are to be subscribed in cash
at par). If such payments are not made by Pearson Internet and MarketWatch
within five Business Days after receipt of the payment request, interest at the
rate of 3 per cent. above the Base Rate of Barclays Bank PLC from time to time
shall be added to the payment due. Notwithstanding the foregoing provisions of
this clause 8.3, the JVC may not request and neither Pearson Internet nor
MarketWatch shall have any obligation to make any Additional Capital
Contribution if any Milestone, specified in the Budget for achievement before
the due date for payment of the Additional Capital Contribution, shall not have
been met in which case there shall be a Milestone Termination Event.



Funding support by the parties



8.4 Save for payments under clause 3.1(c), the Capital Contributions and the
Additional Capital Contributions and subject to clause 8.5, the parties intend
that the JVC should be self-financing. No party is obliged to contribute further
funds or participate in any guarantee or similar undertaking for the JVC's
benefit.



Further finance



8.5 The Shareholders are not obliged to provide any finance over and above that
required pursuant to clauses 3.1(c) and 8.3 unless Pearson Internet and
MarketWatch both agree on the amount and method of providing the finance. If the
Board considers at any time that the Business requires further finance over and
above that to which the parties are committed under this Agreement in order to
be able to achieve the Business Plan then current, the Board shall first
approach the JVC's A Shareholders for the subscription of further A Shares in
the JVC in their Equity Proportions on the basis that if an A Shareholder does
not (at any point before full subscription of the further A Shares as envisaged
in this clause 8.5) wish to subscribe the portion then available to it, those
other A Shareholders who have committed to take up all the further A Shares made
available to them as envisaged in this clause 8.5 (including A Shares made
available because other A Shareholders are not taking up their entitlements)
will be entitled to subscribe, in proportion to their Equity Proportions, the
further A Shares not so subscribed (but so that if any Shareholder would
otherwise thereby, alone or with any other member(s) of its Group, hold more
than 50 per cent. of the A Shares in the JVC, such Shareholder's rights to
subscribe A Shares under this clause 8.5 shall be limited so that it can
subscribe A Shares only to the extent that it will not thereby, alone or with
any other member(s) of its Group, hold more than 50 per cent. of the A Shares in
the JVC). Thereafter, the A Shareholders shall each use reasonable commercial
endeavours to procure that the requirements of the JVC and its Subsidiaries for
working capital to finance the Business are met, as far as practicable, by the
JVC borrowing from banks and other similar sources on the most favourable terms
reasonably obtainable as to interest, repayment and security, but without
allowing a prospective lender a right to participate in the Equity Capital of
the JVC or any of its Subsidiaries as a condition of a loan.



Guarantees



8.6 No party (nor any member of its respective Group) shall be obliged (nor,
unless an A Shareholder, entitled) to participate for the benefit of the JVC in
any guarantee, bond or financing arrangement with any bank or financial
institution, whether as a guarantor or in any other capacity whatsoever. If and
to the extent that the A Shareholders are willing to participate (or to procure
that members of their respective Groups participate) in any such guarantee, bond
or financing arrangement then, unless the A Shareholders agree otherwise, any
liability or obligation to be assumed by them in relation to any such guarantee,
bond or financing arrangement shall be borne in their Equity Proportions. Any
such liability or obligation shall be several and not joint or joint and
several, unless they agree otherwise. If an A Shareholder (or a member of its
Group) incurs any such joint or joint and several liability, that A Shareholder
shall be entitled to a contribution from the other A Shareholder to ensure that
the aggregate liability of the A Shareholders or members of their respective
Groups (as the case may be) is borne by the Pearson Internet Group and the
MarketWatch Group in the Equity Proportions of the relevant A Shareholders.



Directors and management





Supervision by the Board



9.1 The Board shall be responsible for the overall direction, supervision and
management of the JVC. The Board shall not, however, take any decision in
relation to any of the Reserved Matters except by unanimous agreement of those
at the relevant Board meeting at which a quorum is present.



Board of Directors, Chief Executive and Editor in Chief



9.2 The appointment (subject to the next following sentence of this clause 9.2)
and removal of any Chief Executive or Editor in Chief shall be by agreement
between the A Shareholders by notice in writing to the JVC signed by or on
behalf of each A Shareholder. The appointments of the initial Chief Executive
and Editor in Chief are as stated in Clause 3.1(e).

9.3 Until such time as the A Shareholders unanimously agree otherwise, the Board
shall be comprised of three (3) Pearson Internet Directors and three (3)
MarketWatch Directors. The initial Board appointments at Completion shall be:





Pearson Internet Holdings Directors

MarketWatch Directors

Josh Bottomley

Lawrence Kramer

Peter Martin

Joan Platt

Olivier Fleurot

William Bishop



The Chairman shall be appointed alternately by MarketWatch and Pearson Internet
for periods of two Financial Years. The Chairman shall have no second or casting
vote. The first Chairman shall be Lawrence Kramer.



Appointment and removal of Directors



9.4 Pearson Internet and MarketWatch may each appoint or remove a Director
nominated by it by notice to the JVC signed by it or on its behalf.

9.5 The appointment or removal of any Director , Chief Executive or Editor in
Chief shall take effect when the notice is delivered to the JVC, unless the
notice indicates otherwise.



Quorum



9.6 The quorum for transacting business at any Board meeting (other than an
adjourned meeting) shall be at least one Pearson Internet Director and at least
one MarketWatch Director present when the relevant business is transacted. If
that quorum is not present within thirty minutes from the time when the meeting
should have begun or if during the meeting there is no longer a quorum, the
meeting shall be adjourned for seven (7) Business Days and at that adjourned
meeting any two Directors (or their alternates) present shall be a quorum. A
Director shall be regarded as present for the purposes of a quorum if
represented by an alternate Director in accordance with clause 9.9.



Notice and Agenda



9.7 At least fourteen days written notice shall be given to each Board member of
any Board meeting, unless at least one Pearson Internet Director (or his
alternate) and at least one MarketWatch Director (or his alternate) approve a
shorter notice period. Any notice shall include an agenda identifying in
reasonable detail the matters to be discussed at the meeting together with
copies of any relevant papers to be discussed at the meeting. If any matter is
not identified in reasonable detail, the Board shall not decide on it, unless
all Board members agree in writing.



Frequency of Meetings



9.8 The A Shareholders shall procure that the Board meets at least quarterly.



Board voting



9.9 The Board shall decide on matters by simple majority vote. Each Director
shall have one vote. Any Director who is absent from a meeting may nominate any
other Director to act as his alternate and to vote in his place at the meeting.
If the A Shareholders are not represented at any Board meeting by an equal
number of Directors (whether present in person or by alternate), then one of the
Directors, nominated by the party which is represented by the fewer Directors,
who is present may exercise such additional vote or votes at that meeting as
results in the Directors so present representing each party having in aggregate
an equal number of votes.



Reserved matters





Use of powers



10.1 The A Shareholders shall use their respective powers to ensure, so far as
they are legally able, that no action or decision relating to any of the matters
specified in clause 10.2 (Reserved Matters) is taken by the JVC, any Subsidiary
of the JVC or any of the officers or managers within the JVC Group unless each
of the Pearson Internet Directors and the MarketWatch Directors gives his or her
prior approval (whether or not through his or her alternate) to proceed. Any
item provided for in an approved Budget shall not require further consent as a
Reserved Matter under clause 10.2 below unless (a) the related expenditure would
exceed 110 per cent of the amount approved in the Budget; (b) aggregate
expenditures would have exceeded 105 per cent. of the sums provided for in
respect of the relevant items in the approved Budget; or, being an item
mentioned in clause 10.2(l) or 10.2(q), the item would exceed at all the amount
approved for it in the Budget.



Reserved Matters



10.2 The Reserved Matters are:

(a) Memorandum and Articles



adopting or altering the Memorandum and Articles or other constitutional
documents of the JVC;



(b) changes in share capital



changing the authorised or issued share capital of the JVC;



(c) issuance of Shares



the issue of shares or instruments convertible into shares by any Subsidiary of
the JVC, otherwise than to the JVC or its designated nominees;



(d) securities convertible into Shares



issuing debentures, securities convertible into Shares, Share warrants or
options in respect of Shares;



(e) change in nature of Business



materially changing the nature or scope of the Business (as described in clause
2.1) of the JVC including any decision to change or extend the Business beyond
the Territory;



(f) Business Plan, Budgets and Funding Schedule



adopting or materially changing the Business Plan, Budget or Funding Schedule;



(g) dividends



declaring any dividend or a pay out of the general reserves or the redemption of
any equity securities in the capital of the JVC;



(h) changing the branding



approving the form of branding of the Business (including approval of the form
of any proposed Composite Marks). Any proposal to alter the branding of the
Business;



(i) Board of Directors



increasing or decreasing the size of the Board or the appointing of any
committee of Directors or local board or delegation of the powers of the
Directors to a committee or local board, in any such case otherwise than as
expressly provided for in this Agreement;



(j) dissolution, liquidation, winding up



doing or permitting to be done anything as a result of which the JVC may be
wound up (whether voluntarily or compulsorily), except as otherwise provided for
in this Agreement;



(k) encumbrances



creating a fixed or floating charge , lien (other than a lien arising by
operation of law) or other encumbrance over all or part of its undertaking or
assets except to secure its indebtedness to its bankers for sums borrowed in the
normal course of the Business or as otherwise approved pursuant to this Clause
10.2;



(l) borrowings



borrowing or raising money (including entering into any finance lease, but
excluding normal trade credit) to any extent not provided for as a cost item in
an approved Budget;



(m) advances



making a loan or advancing or giving credit (other than normal trade credit) in
excess of 5,000 pounds sterling to any person, other than the JVC or a
wholly-owned Subsidiary of the JVC and excluding deposits with bankers repayable
upon the giving of not more than seven (7) days notice;



(n) guarantees



giving a guarantee or indemnity to secure the liabilities or obligations of any
person (other than the JVC or a wholly-owned Subsidiary of the JVC);



(o) sale or other disposition of assets



selling, leasing, creating an interest in or otherwise disposing of a material
part of its undertaking or assets, or contracting to do so, otherwise than in
the normal course of the Business;



(p) merger, reorganisation, recapitalization, etc.



any merger, consolidation, acquisition, divestiture, joint venture, partnership
or other business combination with, by or of the Company into or with any other
person ;



(q) capital expenditures



entering into of any contract or arrangement not provided for in an approved
Budget involving expenditure on capital account or the realisation of capital
assets if the amount or the aggregate amount of the expenditure or realisation
by the JVC and all of its Subsidiaries would exceed 5,000 pounds sterling in any
year or in relation to any one project; and for the purpose of this sub-clause
the aggregate amount payable under any agreement for hire, hire purchase or
purchase on credit sale or conditional sale terms is deemed to be a capital
expenditure incurred in the year in which the agreement is entered into;



(r) material agreements



entering into a contract or arrangement which is not in the normal course of the
Business and on arms-length terms;



(s) transactions with Financial Times or MarketWatch Groups



any transaction (but excluding the entering into by the JVC of the IP
Transaction Documents) by the JVC with any Financial Times Group Member or
MarketWatch Group Member which is either:





(i) outside the ordinary course of business; or



(ii) within the ordinary course of business but has a value of more than 10,000
pounds sterling or is not on commercial arm's length terms;

(t) Employee incentives



creating or altering any scheme for the incentivisation of the JVC's Employees
and/or management;



(u) agreements for real property



taking or agreeing to take an interest in, or license over, any real property;



(v) investments



acquiring shares, or securities of a person other than a wholly-owned Subsidiary
of the JVC or enters into a partnership or profit sharing arrangement with any
person;



(w) subsidiaries



the formation of, acquisition of or sale to another party of any subsidiary of
the JVC;



(x) initial public offering



any proposal to Shareholders for filing any registration statement, selecting
any underwriter, or taking any other action to implement an initial public
offering of any of the shares of the capital stock of the JVC;



(y) commencing litigation



initiating (by commencement of proceedings) or the settling of any litigation,
arbitration or mediation (save for debt collection in the ordinary course of
business) or any claim with the exception of measures requiring immediate relief
or arising out of or relating to the breach by any Shareholder of its
obligations under this Agreement;



(z) Chief Executive and Editor-in-Chief

appointing either of the JVC's Chief Executive or Editor-in-Chief except as
other provided herein;

(aa) legal counsel



appointing or removing the JVC's outside legal counsel; or



(bb) auditors



appointing or removing the JVC's auditors.





Deadlock



10.3 If a deadlock arises because the Board fails to agree on any of the
Reserved Matters or any other management matter requiring its decision, the
matter shall be referred for resolution to a Director of each of Pearson plc and
MarketWatch who is not also employed as an executive of the relevant party or
any member of its Group (an Outside Director) with a view to it being resolved
as early as possible in the best interests of the JVC. Each A Shareholder shall
endeavour, and shall instruct their Outside Directors to endeavour, to resolve
any disagreement in the best interests of the JVC.



Shareholder deadlock



10.4 If a dispute relating to the JVC's affairs cannot be resolved within thirty
days after referring the dispute to the A Shareholders' respective Outside
Directors pursuant to clause 10.3 (a Shareholder Deadlock), and the Shareholder
Deadlock is with respect to a Reserved Matter or otherwise materially adversely
affects the JVC's ability to carry on the Business, then either A Shareholder
may give written notice (a Warning Notice) that it intends to implement the
deadlock procedure provided in this clause 10. If the dispute cannot be resolved
within thirty (30) days of the Warning Notice, either A Shareholder may within a
further thirty days notify the other in writing (a Deadlock Notice) of such
fact. A Deadlock Notice is irrevocable.



Deadlock Notice



10.5 Within a period of thirty days after receiving a Deadlock Notice, both A
Shareholders shall be required to concur in taking all steps required promptly
to place the JVC into liquidation.



Default (including Insolvency)





Event of Default



11.1 It is an Event of Default in relation to either A Shareholder (a Defaulting
Party):

(a) if a Defaulting Party (or any member of its Group) does not pay any amount
payable by it under clause 8.3 of this Agreement in the manner in which it is
expressed to be payable in this Agreement within ten (10) Business Days of the
due date;

(b) if a Defaulting Party (or any member of its Group) commits a breach of any
of its other obligations under this Agreement (not being a breach referred to in
clause 11.1(a)) or under any of the IP Transaction Documents which, alone or
taken together with any other such breach or breaches, is material in the
context of the Business of the JVC and the other A Shareholder (the
Non-Defaulting Party) serves written notice upon the Defaulting Party specifying
the breach in reasonable detail and requiring the Defaulting Party immediately
to stop or procure the stopping of the breach and if the breach is remediable,
to make, or cause to be made, good the results of the breach within thirty (30)
days, and (i) the Defaulting Party fails to so stop, or (ii) if either the
breach is not remediable, or, if remediable, is not remedied within such thirty
(30) days;

(c) if that A Shareholder convenes a meeting of its creditors or makes or
proposes any arrangement or composition with, or any assignment for the benefit
of, its creditors; or

(d) a court of competent jurisdiction makes an order or a resolution is passed,
for the dissolution or administration of that A Shareholder (otherwise than in
the course of a reorganisation or restructuring previously approved in writing
by the other A Shareholder, such approval not to be unreasonably withheld or
delayed); or

(e) any person other than a member of the other A Shareholder's Group takes any
step (and it is not withdrawn or discharged within ninety (90) days) to appoint
a liquidator, manager, receiver, administrator, administrative receiver or other
similar officer in respect of any assets which include either (i) the Shares
held by that A Shareholder, its Holding Company or any Subsidiary of such
Holding Company or (ii) shares in that A Shareholder or any Holding Company of
it.



Put Option Notices and Call Option Notices



11.2 If an Event of Default occurs, the Non- Defaulting Party may elect to:

(a) require the Defaulting Party to buy (the Put Option) all of the
Non-Defaulting Party's A Shares on the terms set out in clause 11.3. The Put
Option may be exercised by notice (the Put Option Notice) from the
Non-Defaulting Party given at any time within thirty (30) days of the Event of
Default (and following any cure period, if applicable);

(b) require the Defaulting Party to sell to the Non-Defaulting Party, or procure
the sale to it, (the Call Option) all of the A Shares held by the Defaulting
Party, its Holding Company and subsidiary of such Holding Company on the terms
set out in clause 11.4. The Call Option may be exercised by notice (the Call
Option Notice) from the Non-Defaulting Party to the Defaulting Party given at
any time within thirty (30) days of the Event of Default; or

(c) require by notice to the Defaulting Party that the JVC be put into
liquidation immediately.

11.3 If a Put Option Notice is served, it must state:

(a) the price at which the Non-Defaulting Party's A Shares are to be bought; and

(b) the terms (if any) on which the Non-Defaulting Party in its absolute
discretion is willing to continue to provide or procure the provision of any or
all of the Core Services provided by it or any of it. For the avoidance of doubt
the provisions of this clause 11.3 shall not constitute an obligation on the
Non-Defaulting Party to continue to provide such Core Services.

11.4 If a Call Option Notice is served:

(a) it must state the price at which the Defaulting Party's A Shares (and those
of any Holding Company of the Defaulting Party or of any Subsidiary of such
Holding Company) are to be sold; and

(b) the Defaulting Party must continue to provide or procure the provision of
the relevant Core Services on the same terms as such services have been provided
in the twelve month period prior to the date of the Call Option Notice for
(subject to the terms of the IP Transaction Documents) a period of two years (or
a shorter period with the consent of the Non-Defaulting Party) from the date of
the Call Option Notice.



Reference to Expert



11.5 If the Defaulting Party notifies the Non-Defaulting Party in writing within
ten days of the relevant notice being received by the Defaulting Party that is
does not accept the price payable for the A Shares stated in either the Put
Option Notice or the Call Option Notice (as the case may be) (the Option Price)
and requires that a third party evaluates the price (the Evaluation Notice), an
internationally recognised investment advisor (the Expert) shall be appointed to
determine the price at which the A Shares shall be transferred, which shall be
the Fair Price of the A Shares at the date of the Put Option Notice or the Call
Option Notice (as the case may be) (the Sale Price). The Expert shall be such
internationally recognised investment advisor as the Defaulting Party and the
Non- Defaulting Party may agree or, if they fail to agree within fifteen (15)
days of the Evaluation Notice (the Failure Date), the Expert shall be an
investment advisor independent of both the Defaulting Party and the
Non-Defaulting Party and which shall not have been engaged or otherwise
performed services for the JVC or any of its Shareholders during any of the five
years prior to the Default Date, as the President for the time being of the
International Chamber of Commerce appoints at the request of the Defaulting
Party. If the Defaulting Party fails to make such a request within fifteen (15)
days from the Failure Date, it shall be deemed to have withdrawn the Evaluation
Notice and accepted the Option Price.

The Expert shall act as an expert and not as an arbitrator and its decision,
which shall be incorporated in a Certificate (the Certificate), shall be final
and binding on the parties. The Expert's fees and expenses shall be born in such
proportion as the Expert shall determine and such determination as to such fees
and expenses shall be final and binding as the parties.



Core Services



11.6 In the case of a Put Option Notice only, the Defaulting Party shall confirm
to the Non-Defaulting party whether it requires the Non-Defaulting Party to
continue to provide or procure provision of the relevant Core Services as
offered in the Put Option Notice. The Non-Defaulting Party shall be under no
obligation to include in the Put Option Notice an offer to further provide such
Core Services. The Non-Defaulting Party shall be obliged to provide such Core
Services only on the terms and under the conditions which are set out in the Put
Option Notice.



Completion



11.7 Subject only to any Regulatory Approvals or if required by the rules and
regulations of an internationally recognised stock exchange any necessary
approval of shareholders, including of a Holding Company, in general meeting
(Approvals):

(a) in the case of a Call Option Notice, the Defaulting Party shall be bound to
sell and the Non-Defaulting Party shall be bound to buy the Defaulting Party's
Shares; and

(b) in the case of a Put Option Notice, the Non-Defaulting Party shall be bound
to sell and the Defaulting Party shall be bound to buy the Non-Defaulting
Party's Shares

in each case at the:

(a) Option Price, if the Defaulting Party fails to notify the Non-Defaulting
Party within the ten day period referred to in clause 11.5;

(b) Sale Price, if the Defaulting Party notifies the exercise of its rights
under clause 11.5.

In such event, completion of the sale and purchase of the A Shares shall take
place within sixty (60) days of the day on which the parties become so bound
(the Reference Date) or, if any Approvals have not been obtained by the end of
that period, within ten (10) days of the date on which the last Approval to be
obtained is obtained. If any Approval has not been obtained within one-hundred
and eighty (180) days after the Reference Date, the Put Option Notice or Call
Option Notice (as the case may be) shall lapse and have no further effect.



Transfer terms



11.8 The transfer of the A Shares shall be on the following terms:

(a) the A Shares shall be sold free from all liens, charges and encumbrances and
third party rights, together with all rights of any nature attaching to them
including all rights to any dividends or other distributions declared, paid or
made after the date of the Call Option Notice or Put Option Notice (as the case
may be);

(b) with effect from the completion date with respect to a Call Option Notice,
the Non-Defaulting Party shall assume any obligations of the Defaulting Party
and, with respect to a Put Option Notice, the Defaulting Party shall assume the
obligations of the Non-Defaulting Party and any member of their respective
Groups under, and shall ensure the release of, any guarantees, indemnities,
letters of comfort and/or counter-indemnities to third parties in relation to
the business of the JVC. This is without prejudice, in the case of a Call Option
Notice, to the Non-Defaulting Party's right and, in the case of a Put Option
Notice, the Defaulting Party's right to receive a contribution from the other A
Shareholder for its share of any claims attributable to any liabilities arising
in respect of the period before the completion date;

(c) in the case of a Call Option Notice, the Defaulting Party shall deliver to
the Non-Defaulting Party duly executed transfer(s) in favour of the
Non-Defaulting Party or as it may direct and, in the case of a Put Option
Notice, the Non- Defaulting Party shall deliver to the Defaulting Party duly
executed transfer(s) in favour of the Defaulting Party or as it may direct,
together with, if appropriate, share certificate(s) for the A Shares and a
certified copy of any authority under which such transfer(s) is/are executed;

(d) against delivery of the transfer(s), the Option Price or the Sale Price (as
the case may be) shall be paid by electronic transfer to the relevant party's
bank account;

(e) the A Shareholders shall ensure (insofar as they are able) that the relevant
transfer or transfers (subject to their being duly stamped, stamp duty to be
paid by the party acquiring the Shares pursuant to the Put Option Notice or the
Call Option Notice as the case may be) are registered in the name of the
relevant Shareholder or as it may direct;

(f) the A Shareholders shall do all such other things and execute all other
documents (including any deed) to give effect to the sale and purchase of the A
Shares pursuant to this clause 11.

Power of attorney

11.9 Each of Pearson Internet and MarketWatch hereby irrevocably, and by way of
security for the performance of its obligations under this clause 11, appoints
the other its attorney in its name and as its act to execute, sign, deliver and
do all such deeds, documents, acts or things which the attorney reasonably
judges to be necessary for the performance of the obligations of its appointor
under this clause 11.



Liquidation upon Milestone Termination Event



11.10 Upon the occurrence of a Milestone Termination Event, an A Shareholder may
by notice to the other and to the JVC require (subject to the Board's
determination otherwise as provided below in this clause 11.10) that the JVC be
put into liquidation. The Board may, upon receipt of such notice by the JVC,
within ten (10) days thereafter decide and notify the parties that the JVC shall
not be put into liquidation.



Transfer of shares





General



12.1 The provisions of this clause 12 apply in relation to any transfer, or
proposed transfer, of Shares in the JVC or any interest in those Shares.



Restriction on transfer



12.2 No Shareholder shall, except as permitted by this clause 12 or with the
prior written consent of every other holder of A Shares:

(a) transfer any Shares;

(b) grant, declare, create or dispose of any right or interest in any Shares; or

(c) create or permit to exist any pledge, lien, fixed or floating charge or
other encumbrance over any Shares.



Permitted Transfers



12.3 Except for transfers for which consent is given under clause 12.2 or for
intra-Group transfers permitted under clause 12.11, no Shareholder may transfer
Shares unless it (the Seller) and/or members of its Group transfer all (and not
some only) of the Shares collectively held by them (the Seller's Shares).



Initial period



12.4 Except for intra-Group transfers permitted under clause 12.11, no A
Shareholder shall transfer any A Shares during a period of five (5) years from
the date of this Agreement without the prior written consent of every other
holder of A Shares.



Transfer Notice



12.5 After the end of the initial period referred to in clause 12.4 and before
the Seller (and/or any Shareholder in its Group) makes any transfer of the
Seller's Shares, the Seller shall first give the other A Shareholder (the
Continuing Party) notice (a Transfer Notice) of any proposed transfer together
with details of any proposed third party purchaser (a Third Party Purchaser),
the purchase price and all other material terms which the Seller and the Third
Party Purchaser have agreed. A Transfer Notice is irrevocable except as provided
in this clause 12.



Right of Continuing Party to purchase



12.6 On receipt of the Transfer Notice, the Continuing Party shall have the
right to buy all (but not some only) of the Seller's A Shares at the price
specified in the Transfer Notice (or at such other price as the Seller and the
Continuing Party agree) by giving notice to the Seller within sixty days of
receiving the Transfer Notice (the Acceptance Period). The parties' obligations
to complete the purchase are subject to the provisions of clause 12.7.



Obligation to complete



12.7 The Continuing Party shall be bound (subject only if required by the rules
and regulations of an internationally recognised stock exchange to any necessary
approvals of its or its Holding Company's shareholders in general meeting and
any Regulatory Approvals) to buy the Seller's A Shares on giving the Seller
notice that it is exercising its rights under clause 12.6. In such event,
completion of the sale and purchase of the Seller's A Shares shall take place
within thirty (30) days of the giving of the notice or, if later, the obtaining
of all Regulatory Approvals and any necessary shareholder approval of the
shareholders of the Continuing Party. Notwithstanding the foregoing, such notice
and the Continuing Party's right to buy the Seller's A Shares shall cease to
have effect if:

(a) any necessary approval of the Continuing Party's shareholders in general
meeting is not obtained within the thirty (30) day period; or

(b) any necessary Regulatory Approval is not obtained within one-hundred and
eighty (180) days of the giving of the notice; or

(c) earlier than the end of the one-hundred and eighty (180) day period referred
to in clause 12.7(b), any relevant authority conclusively refuses to grant any
such Regulatory Approval.



Seller's right to sell to Third Party Purchaser



12.8 If the Continuing Party does not exercise its right to buy under
clause 12.6 or any notice given under that clause ceases to have effect pursuant
to clause 12.7, the Seller may (subject to clause 12.9 below) transfer the
Seller's A Shares on a bona fide arm's length sale to a Third Party Purchaser at
a price not less than the purchase price specified in the Transfer Notice
provided that:

(a) the Third Party Purchaser acquiring the Seller's A Shares would not, in the
Continuing Party's reasonable opinion, be materially detrimental to the JVC's
interests;

(b) the Third Party Purchaser (or any shareholder of it) is not directly or
indirectly a substantial competitor of the Continuing Party or the JVC; and

(c) the transfer is completed within one-hundred and eighty (180) days after the
latest of:



(i) the date of the Transfer Notice; or



(ii) if any notice given by the Continuing Party has ceased to have effect
pursuant to clause 12.7, the date on which that notice ceased to have effect.

The A Shareholders shall give (or ensure that any A Shareholders in their
respective Groups shall give) any approvals required by the Articles in relation
to any transfer of Shares permitted by the terms of this clause 12.



Sale terms



12.9 The sale of any Seller's A Shares to the Continuing Party or a Third Party
Purchaser shall be on the following terms:

(a) the Seller's A Shares will be sold free from all liens, charges and
encumbrances and third party rights and together with all rights of any nature
attaching to them including all rights to any dividends or other distributions
declared, paid or made after the date of the Transfer Notice;

(b) the Continuing Party/Third Party Purchaser shall assume, with effect from
the completion date, any obligations of the Seller and any member of its Group
under (and shall procure the release of) any guarantees, indemnities, letters of
comfort and/or counter-indemnities to third parties in relation to the business
of the JVC. Where the buyer is the Continuing Party, any such assumption shall
be without prejudice to the Continuing Party's right to receive a contribution
from the Seller for its share of any claims attributable to any liabilities
arising in respect of the period before the completion date;

(c) if the buyer is a Third Party Purchaser, it shall take an assignment of, or
make available equivalent finance in place of, any loans, loan capital,
borrowings and indebtedness in the nature of borrowing (but excluding, for the
avoidance of doubt, any debts incurred in the ordinary course of trade which are
at the relevant time outstanding on inter-company accounts) owing at that time
from the JVC to the Seller or any member of its Group;

(d) the Seller shall deliver to the Continuing Party/Third Party Purchaser duly
executed transfer(s) in favour of the Continuing Party/Third Party Purchaser, or
as it may direct, together with the appropriate share certificate(s) in respect
of the Seller's A Shares and a certified copy of any authority under which such
transfer(s) is/are executed;

(e) against delivery of the transfer(s), the Continuing Party/Third Party
Purchaser shall pay the total consideration for the relevant Seller's A Shares
to the Seller by electronic transfer of immediately available funds on the
completion date.

(f) the A Shareholders shall ensure (insofar as they are able) that the relevant
transfer or transfers (subject to their being duly stamped, stamp duty to be
paid by the Continuing Party/Third Party Purchaser) are registered in the name
of the Continuing Party/Third Party Purchaser or as it may direct;

(g) the Seller shall do all such other things and execute all other documents
(including any deed) as the Continuing Party/Third Party Purchaser may
reasonably request to give effect to the sale and purchase of the Seller's A
Shares;

(h) if the buyer is a Third Party Purchaser, it shall enter into an agreement
with the Continuing Party to be bound (in terms reasonably satisfactory to the
Continuing Party) by provisions corresponding to the Seller's obligations under
this Agreement including (but without limitation) those under this clause 12. If
requested by the Third Party Purchaser, the Seller shall ensure that all the
Directors appointed by it resign and the resignation(s) take effect without any
liability on the JVC for compensation for loss of office or otherwise.



Agency Authority for Transfers



12.10 The A Shareholders agree that the Board may authorise any person to
execute and deliver the necessary transfers of A Shares pursuant to clause 12.9
and the JVC may receive the purchase price on trust for the Seller and cause the
Continuing Party or the Third Party Purchaser (or such other person as the
Seller may direct pursuant to clause 12.9(d)) to be registered as the holder of
the A Shares. The receipt by the JVC for the purchase money shall be a good
discharge to the Continuing Party or the Third Party Purchaser. The A
Shareholders shall procure that the JVC shall as soon as practicable pay to the
Seller the purchase money so received by it.



Intra-Group transfers



12.11 A Shareholder may at any time transfer any of the Shares held by it to a
company which is a wholly- owned Subsidiary of that Shareholder or a Holding
Company of such Shareholder or any Subsidiary of such Holding Company.



Shareholder ceasing to be a Subsidiary



12.12 Each of Pearson Internet and MarketWatch undertakes to ensure that any
Shareholder in its Group shall transfer all of the Shares which it then holds to
a person which will still be a member of the Pearson Group or MarketWatch Group
(as the case may be) before such Shareholder ceases being a wholly-owned
Subsidiary of it at any time.



Bring-along



12.13 The Seller shall use all reasonable endeavours (but without involving any
financial obligation on its part) to ensure that the Transfer Notice which it
gives under clause 12.5 is accompanied by an offer to the Continuing Party from
the Third Party Purchaser to buy all the A Shares held by the Continuing Party
on the same terms (including price per Ordinary Share) as are set out in the
Transfer Notice. The offer shall be expressed to be irrevocable, governed by
English law and open for acceptance by the Continuing Party during the
Acceptance Period. If the Transfer Notice is not accompanied by such an offer:

(a) the Acceptance Period for the purposes of clause 12.6 shall, notwithstanding
the terms of clause 12.6, be extended to a period of one hundred and eighty days
from the date of receipt of the Transfer Notice;

(b) the Seller shall use all reasonable endeavours during the extended
Acceptance Period (but without involving any financial obligation on its part)
to ensure that:



(i) the Third Party Purchaser makes an offer to the Continuing Party in the
terms of this clause 12.13; and



(ii) the Continuing Party may participate fully at its own expense in all
negotiations and discussions between the Seller and the Third Party Purchaser or
their respective agents; and

(c) subject to any confidentiality obligations owed to third parties, the Seller
shall give the Continuing Party full access to all documents and information in
the Seller's possession or under its custody and control which:



(i) directly or indirectly relates to the intended transfer of the Seller's A
Shares to the Third Party Purchaser; and



(ii) the Continuing Party may require in connection with negotiations and
discussions with the Third Party Purchaser.

12.14 Whenever, subject to clause 12.15, an A Shareholder transfers A Shares in
accordance with the provisions of clauses 12.4 to 12.10 inclusive, it may
procure that all B Shares held by any member of its Group are transferred at the
same time to the transferee of the A Shares or to any member of the transferee's
Group nominated by such transferee. In the event that the intending transferor
of A Shares does intend so to procure the transfer of B Shares, it shall say so
in the relevant Transfer Notice.

12.15 Upon receipt of a Transfer Notice containing a statement of intention to
procure the transfer of B Shares, an A Shareholder may, by written notice to the
JVC and the prospective transferor during the Acceptance Period, refuse
permission for the transfer of B Shares as contemplated in clause 12.14. In that
event, the continuing A Shareholders and the JVC shall procure that the B Shares
are redeemed on the date on which transfer of the transferor's A Shares is
completed (and, if necessary for such purpose, the continuing A Shareholder
shall subscribe further shares in the JVC to enable redemption to occur
lawfully).



Financial matters, Information and reporting





Accounting Principles



13.1 The JVC shall adopt accounting principles to be approved by the Board in
relation to its financial statements necessary or desirable to enable each of
the parties hereto and members of their respective Groups to comply with the
financial reporting requirements for public companies in each of the United
Kingdom and the United States.



Auditors



13.2 The JVC's auditors shall be PricewaterhouseCoopers or such other firm of
chartered accountants of recognised international standing as the parties may
agree from time to time.



Financial Year



13.3 The JVC's Financial Year shall be 31 December, unless the A Shareholders
agree otherwise.



Dividend policy



13.4 The A Shareholders shall, unless they agree otherwise in relation to any
Financial Year, take all steps to ensure that in respect of each Financial Year
the JVC distributes promptly by way of dividend all profits, available for
distribution in accordance with applicable law, that are surplus to the funding
requirements shown in the draft Budget for the following Financial Year attached
to the relevant Business Plan. The JVC's Memorandum and Articles shall provide
for the ability to pay interim dividends whenever legally permitted.



Inspection and information



13.5 Upon reasonable notice to the management of the JVC each A Shareholder and
the Financial Times may examine the separate books, records and accounts to be
kept by the JVC during its regular business hours. Each A Shareholder and the
Financial Times shall be entitled to receive all information, including monthly
management accounts and operating statistics and other trading and financial
information as and, in such form as it reasonably requires to keep it properly
informed about the business and affairs of the JVC, to enable such party to
comply with all applicable laws, rules and regulations applicable to such party
in its jurisdiction of organisation or as required by any stock exchanges on
which its shares are listed and traded and generally to protect its interests
pursuant to this Agreement.



Accounts, Business Plan and Budgets



13.6 Without prejudice to the generality of clause 13.5 the A Shareholders shall
procure that:

(a) the JVC shall supply the parties with: (i) copies of unaudited accounts for
the JVC (complying with all relevant legal requirements) not more than ten (10)
days following the end of each quarterly period of each Financial Year, and
(ii) a copy of the audited annual accounts for the JVC not later than sixty (60)
days following the end of each Financial Year;

(b) the draft Business Plan for any Financial Year, including the draft Budget
and any requisite draft Funding Schedule, shall be submitted to the Board for
approval at the latest three months before the end of the previous Financial
Year and that the Board shall use its best efforts to agree the Business Plan
for any Financial Year at the latest three months after the beginning of the
Financial Year to which it relates;

(c) if the Board has not approved the terms of the draft Budget at the beginning
of the respective Financial Year, then the Business of the JVC shall continue
for three months after the beginning of the Financial Year in question on the
Budget for the previous Financial Year plus 3%;

(d) the Board shall as soon as reasonably practical, but in any event not more
than fifteen Business Days after the end of each calendar month, prepare
management accounts (which, for the avoidance of doubt, compare the JVC's
performance against the Budget and Business plan) for the JVC; and

(e) the Board shall report at least monthly in writing on the implementation of
the Business Plan and on all transactions outside the ordinary course of
business and shall cause copies of the relevant Board Minutes to be settled and
distributed promptly to the parties.



Confidentiality





Confidentiality obligation



14.1 Each party shall use (and shall ensure that each of its Subsidiaries shall
use) all reasonable endeavours to keep confidential (and to ensure that its
officers, employees, agents and professional and other advisers keep
confidential) any information:

(a) which it may have or acquire before or after the date of this Agreement in
relation to the JVC's customers, business, assets or affairs; this includes,
without limitation, any information provided pursuant to clause 11;

(b) which it may have or acquire before or after the date of this Agreement in
relation to the customers, business, assets or affairs of any member of the
Other Group resulting from:



(i) negotiating this Agreement;



(ii) being a shareholder in the JVC;

(iii) having appointees on the Board; or

(iv) exercising its rights or performing its obligations under this Agreement;
or

(c) which relates to the contents of this Agreement (or any agreement or
arrangement entered into pursuant to this Agreement including, without
limitation, the IP Transaction Documents).

No party shall use for its own business purposes or disclose to any third party
any such information (collectively, Confidential Information) without the
consent of the A Shareholders except to the extent that disclosure of such
Confidential Information is necessary for the purposes of performing their
obligations under this Agreement. In performing its obligations under this
clause 14, each party shall apply the confidentiality standards and procedures
it applies generally in relation to its own confidential information.



Exceptions from confidentiality obligation



14.2 The obligation of confidentiality under clause 14.1 does not apply to:

(a) the disclosure (subject to clause 14.3) on a `need to know' basis to another
member of the same Group or a party hereto where the disclosure is reasonably
necessary for the purpose of this Agreement;

(b) information which is independently developed by the relevant party or
acquired from a third party to the extent that it is acquired with the right to
disclose the same;

(c) the disclosure of information to the extent required to be disclosed by law,
any stock exchange regulation or any binding judgement, order or requirement of
any court or other competent authority provided, that the disclosing party shall
first give the other party such prior notice of such requirement as is
reasonably practicable and to the extent that it is reasonably practicable,
shall act to obtain or permit the other party to act to obtain confidential
treatment for all such Confidential Information required to be disclosed;

(d) the disclosure of information to any tax authority to the extent reasonably
required for the purposes of the tax affairs of the party concerned or any
member of its Group;

(e) the disclosure (subject to clause 14.3) in confidence to a party's
professional advisers of information reasonably required to be disclosed for a
purpose reasonably incidental to this Agreement;

(f) information which becomes within the public domain (otherwise than as a
result of a breach of this clause 14); or

(g) any announcement made in accordance with the terms of clause 24.

For the avoidance of doubt, it is agreed by the parties that Financial Times has
a need to know within clause 14.2(a) above all Confidential Information and a
reasonable need for the disclosure of all Confidential Information to it for the
purpose of this Agreement if and for so long as both (a) it is a member of the
Pearson Group and (b) it provides or carries out any service or function to or
for or on behalf of the JVC or Pearson Internet in connection with the Business
or this Agreement (other than solely by means of the FT Trade Mark Licence).



Employees, agents and advisers



14.3 Each party shall inform (and shall ensure that any Subsidiary shall inform)
any officer, employee or agent or any professional or other adviser advising it
in relation to the matters referred to in this Agreement, or to whom it provides
Confidential Information, that such information is confidential and shall
instruct them:

(a) to keep it confidential; and

(b) not to disclose it to any third party (other than those persons to whom it
has already been disclosed in accordance with the terms of this Agreement).

The disclosing party is responsible for any breach of this clause 14 by the
person to whom the Confidential Information is disclosed.



Return of Confidential Information



14.4 If this Agreement terminates, each party undertakes to the other that it
shall (and shall use all reasonable endeavours to procure that its Subsidiaries
and its officers, employees, agents, professional and other advisers and those
of its Subsidiaries shall) promptly:

(a) return to the other party or the JVC all original documents containing
Confidential Information belonging to, or relating to, such other party or the
JVC which it has or they have; and

(b) destroy any copies of such documents and any other document or other written
record reproducing, containing or made from or with reference to the
Confidential Information and shall, upon request, provide a certificate of an
authorised officer attesting to such destruction.

(save, in each case, for any submission to or filings with governmental, tax or
regulatory authorities).

14.5 Each Party shall ensure that all computer files comprising reports,
summaries or other material or information relating to or derived from any
documents or copy documents mentioned in clause 14.4 (a) or 14.4 (b) in the
possession of such Party shall (in so far as they can, with reasonable effort,
be identified and deleted) be deleted from any computer, word processor or other
device containing the same.

14.6 Notwithstanding clauses 14.4 and 14.5, the written documents referred to in
clause 14.4 which are created and/or owned by such Party or any of its
professional advisers and relating to the Business (including any working
papers, attendance notes, mark-ups of drafts and similar materials so owned
and/or created) and (b) a diskette copy of the computer files referred to above
in clause 14.5 (which can, with reasonable effort, be identified and deleted)
may be securely stored by such Party but shall be used, or disclosed thereafter
to any third party, only for the purpose of actual or potential litigation
arising out of or in connection with this Agreement.



Survival after termination



14.7 The provisions of this clause 14 continue to apply if this Agreement is
terminated.



Regulatory matters





Co-operation



15.1 The parties shall co-operate with each other to ensure that all information
necessary or desirable for making (or responding to any requests for further
information following) any notification or filing made in respect of this
Agreement, or the transactions contemplated by it, is supplied to the party
dealing with such notification and filing and that they are properly, accurately
and promptly made.



Regulatory Action



15.2 If any material Regulatory Action is taken or threatened, the parties shall
promptly meet to discuss:

(a) the situation and the action to be taken as a result; and

(b) whether any modification to the terms of this Agreement (or any agreement
entered into pursuant to this Agreement) should be made in order that any
requirement (whether as a condition of giving any approval, exemption, clearance
or consent or otherwise) of the European Commission or any other regulatory
authority may be reconciled with, and within the intended scope of, the business
arrangement contemplated by this Agreement. The parties shall co-operate to give
effect to any agreed modifications.



Relationship with JVC and Group Members





Contracts



16.1 Each party shall ensure that any contracts (other than the IP Transaction
Documents) between the JVC and members of that party's Group are made on an
arm's length commercial basis and on terms that are not unfairly prejudicial to
the interests of either party or the JVC.



Claims by JVC



16.2 If the JVC has or may have any claim against a party arising out of any
agreement entered into by the JVC and any member of that party's Group, that
party will ensure that the Directors nominated by any member of its Group shall
not do anything to prevent or hinder the JVC asserting or enforcing the claim
against the first mentioned party and that they shall, if necessary, enable all
decisions regarding such claims to be taken by the directors nominated by the
party wishing to assert or enforce the claim. This is without prejudice to any
right of the latter party itself to dispute the claim.



Tax matters





Consortium relief



17.1 Each party shall use all reasonable endeavours so that, subject to
clause 17.2, all of the JVC's trading losses and other amounts eligible for
relief from corporation tax under Chapter IV of Part X of the Income and
Corporation Taxes Act 1988 (ICTA) (consortium relief) are surrendered or made
available to such Shareholders and/or other members of the relevant party's
Group as wish to accept such surrenders to the extent that such persons wish to
accept such surrenders and such surrenders are permitted by law. For this
purpose:

(a) the JVC and each party shall give all consents and take such other action
(including, in the case of the JVC, submission of computations) as may
reasonably be required to ensure that surrenders are promptly and effectively
made within any relevant time limits;

(b) each party shall ensure, in respect of each surrender that the relevant
claimant company makes a payment in relation to the amount surrendered (as
referred to in s402(6) ICTA) within nine (9) months of the end of the relevant
claim period date (within the meaning of s403A ICTA);

(c) the amount of any payment referred to in paragraph (b) shall be equal to 25
pence in the pound for the losses surrendered);

(d) to the extent that it is determined that relevant losses or other amounts
surrendered are not available for surrender for reasons other than insufficiency
of profits of the claimant or other members of the relevant party's Group then
so much (up to a maximum of fifteen (15) per cent.) of the relative payment made
pursuant to paragraph (b) above shall be subject to return.

17.2 No further surrenders of trading losses may be made by the JVC pursuant to
clause 17.1 after completion, pursuant to clause 11.7, of the transfer
(following occurrence of an Event of Default pursuant to clause 11.1) of A
Shares of a Defaulting Party whose Group includes the holder of the B Shares.



Assurances





Exercise of rights and powers of control



18.1 So far as it is legally able, each party agrees with the other to exercise
all voting rights and powers (direct or indirect) available to it in relation to
any person and/or the JVC to ensure that the provisions of this Agreement (and
the other agreements referred to in this Agreement) are completely and
punctually fulfilled, observed and performed and generally that full effect is
given to the principles set out in this Agreement. Without limitation to the
generality of the foregoing, if the B Shares are at any time required, pursuant
to this Agreement or the JVC's articles of association, to be redeemed, the
parties holding A Shares and B Shares shall cooperate in taking all requisite
steps to permit redemption Provided that no party shall be obliged to subscribe
further shares to enable such redemption to occur unless specifically required
by this Agreement to do so.



Performance by Subsidiaries



18.2 Each A Shareholder and Financial Times shall ensure that its Subsidiaries
perform:

(a) all obligations under this Agreement which are expressed to relate to
members of its respective Group (whether as Shareholders or otherwise) and

(b) all obligations under any agreement entered into by any of its Group
pursuant to this Agreement.

The liability of a party under this clause 18.2 shall not be discharged or
impaired by any amendment to or variation of this Agreement any release of or
granting of time or other indulgence to any of its Subsidiaries or any third
party or any other act, event or omission which but for this clause would
operate to impair or discharge the liability of such party under this clause
18.2.



Non- assignment



19. No party nor any Shareholder in its Group shall, nor shall purport, to
assign, transfer, charge or otherwise deal with all or any of its rights and/or
obligations under this Agreement nor grant, declare, create or dispose of any
right or interest in it, or sub-contract the performance of any of its
obligations under this Agreement in whole or in part (otherwise than pursuant to
a transfer of Shares to a third party in accordance with the terms of this
Agreement) or the assignment by a party of its interest herein to its
wholly-owned direct or indirect subsidiary in accordance with clause 12.11 of
this Agreement.



Waiver of rights



20. No waiver by a party of a failure by the other party to perform any
provision of this Agreement operates or is to be construed as a waiver in
respect of any other failure whether of a like or different character.



Amendments



21. A variation of this Agreement (or of any of the documents referred to in it)
is valid only if it is in writing and signed by or on behalf of each party.



Invalidity



22. If any provision of this Agreement is or is held to be invalid or
unenforceable, then so far as it is invalid or unenforceable it has no effect
and is deemed not to be included in this Agreement. This shall not invalidate
any of the remaining provisions of this Agreement. The parties shall then use
all reasonable endeavours to replace the invalid or unenforceable provision by a
valid provision the effect of which is as close as possible to the intended
effect of the invalid or unenforceable provision.



No partnership or agency



23.1 Nothing in this Agreement (or any of the arrangements contemplated by it)
is or shall be deemed to constitute a partnership between the parties nor,
except as may be expressly set out in it, constitute either party the agent of
the other for any purpose.

23.2 Unless the parties agree otherwise in writing, neither of them shall:

(a) enter into any contracts or commitments with third parties as agent for the
JVC or for the other party; or

(b) describe itself as such an agent or in any way hold itself out as being such
an agent.



Announcements



24.1 No formal public announcement or press release in connection with the
signature or subject matter of this Agreement shall (subject to clause 24.2) be
made or issued by or on behalf of any party or any of its Subsidiaries without
the prior written approval of Pearson Internet if the press announcement or
press release is to be made by MarketWatch or by MarketWatch if it is to be made
by any other party (such approval not to be unreasonably withheld or delayed).

24.2 If a party has an obligation to make or issue any announcement required by
law or by any stock exchange or by any governmental authority, the relevant
party shall give the other parties reasonable opportunity to comment on any
announcement or release before it is made or issued (provided that this shall
not have the effect of preventing the party making the announcement or release
from complying with its legal and/or stock exchange obligations).



Costs



25. Each of the parties shall, subject to clause 11.5, pay its own costs,
charges and expenses (including taxation) incurred in connection with
negotiating, preparing and implementing this Agreement and the transactions
contemplated by it. The approved costs, fees and other expenses incurred by any
party on behalf of the JVC in accordance with the provisions herein in
connection with the formation of the JVC prior to Completion shall be borne
equally by the A Shareholders.



Entire agreement



26.1 This Agreement, the IP Transaction Documents and set out the entire
agreement and understanding between the parties with respect to the subject
matter of it and supersedes any prior understanding or agreement in relation to
such subject matter.

26.2 No party has relied or has been induced to enter into this Agreement in
reliance on any representation, warranty or undertaking which is not set out in
this Agreement.

26.3 A party may claim in contract for breach of warranty under this Agreement
but no party shall be liable to any other for any misrepresentation or untrue
statement which is not set out in this Agreement.



Conflict with articles





Supremacy of this Agreement



27.1 If the provisions of this Agreement at the date hereof or from time to time
hereafter conflict with the Memorandum and Articles or the JVC's other
constitutional documents the provisions of this Agreement shall prevail as
between the parties. The parties shall:

(a) exercise all voting and other rights and powers available to them to give
effect to the provisions of this Agreement; and

(b) (if necessary) ensure that any required amendment is made promptly (from
time to time) to the Memorandum and Articles or other constitutional document of
the JVC to ensure that there is no longer any such conflict.



Transfers of Shares



27.2 Without prejudice to the generality of clause 27.1, the provisions of this
Agreement shall prevail in relation to the transfer of Shares and, accordingly:

(a) no Shareholder shall use the provisions of any Article of the Articles of
the JVC to frustrate the operation of clauses 11 or 12 of this Agreement;

(b) each A Shareholder shall promptly give (or ensure that any Shareholder in
its Group promptly gives) any approval under the Articles of the JVC which is
necessary or appropriate to give full and immediate effect to the procedure
contemplated by the provisions of clauses 11 or 12 and/or any transfer of Shares
permitted under this Agreement; and

(c) each A Shareholder, irrevocably and by way of security for the performance
of its obligations under this Agreement to transfer Shares, appoints each other
party its attorney to execute, sign and do all such deeds, documents, acts and
things as are reasonably required for the purpose of or in connection with
effecting and perfecting any such transfer of Shares.



Termination of agreement





Duration



28.1 This Agreement shall continue in full force and effect until the earlier of
(i) termination pursuant to clause 6.1, or (ii) the date that is fifteen years
after the date hereof, or (iii) such time as a Pearson Group Member and a
MarketWatch Group Member do not both hold A Shares in the JVC. If as a result of
any issue, sale or disposal made in accordance with this Agreement the A Shares
are not so held, then this Agreement shall terminate and cease to be of any
effect. This shall not:

(a) relieve any party from any liability or obligation for any matter,
undertaking or condition which has not been done, observed or performed by that
party before termination;

(b) affect the terms of any agreement replacing this Agreement entered into by
Pearson Internet and MarketWatch, or any successor of either of them holding A
Shares;

(c) affect the terms of clauses 11.4(b) and 11.6 (continuing provision of Core
Services), clause 14 of this Agreement (Confidentiality), clause 24
(Announcements), clause 30 (Settlement of Disputes) and clause 32 (Governing
Law).



Notices





Notices



29.1 Any notice or other formal communication to be given under this Agreement
shall be in writing and signed by or on behalf of the party giving it. It shall
be:

(a) sent by fax to the number set out in clause 29.2 with confirmation of
receipt; or

(b) delivered by hand or sent by prepaid recorded delivery, special delivery,
registered post or prepaid internationally recognised courier to the relevant
address in clause 29.2.

In each case it shall be marked for the attention of the relevant party set out
in clause 29.2 (or as otherwise notified from time to time under this
Agreement). Any notice given by hand delivery, fax or post shall be deemed to
have been duly given:

(a) if hand delivered, when delivered;

(b) if sent by fax, twelve (12) hours after the time of despatch;

(c) if sent by recorded delivery, special delivery or registered post, at 10 am
on the second Business Day from the date of posting;

(d) if sent by prepaid internationally recognised courier, 48 hours from the
date of posting,

unless there is evidence that it was received earlier than this and provided
that, where (in the case of delivery by hand or by fax) the delivery or
transmission occurs after 6 pm on a Business Day or on a day which is not a
Business Day, service shall be deemed to occur at 9 am on the next following
Business Day. References to time in this clause are to local time in the country
of the addressee.



Address of notices



29.2 The addresses and fax numbers of the parties for the purpose of clause 29.1
are:

(a) Financial Times:



Address: Number One, Southwark Bridge, London SE1 9HL



Fax No: 0207 873 3960

For the attention of: Company Secretary

(b) MarketWatch:



Address: 825 Battery Street
San Francisco, California 94111 U.S.A.



Fax No: (415) 392-1954



For the attention of: Chief Executive Officer



With a copy to:

Fenwick & West LLP
Two Palo Alto Square
Palo Alto, CA 94306
Fax: (650) 494-1417
Attention: John W. Kastelic



(c) Pearson Internet



Address:

Media Centre
4th FI
Rm 405
Sumatralaan 45
1217 GP Hilversum
Netherlands

Fax No. + 31 3562 37458

For the attention of: The Directors

(d) POHL

Address:

3 Burlington Gardens
London
W1X 1LE

Fax No. 0207 411 2390

For the attention of: Company Secretary



English language



29.3 All notices or formal communications under or in connection with this
Agreement shall be in the English language or, if in any other language,
accompanied by a translation into English. In the event of any conflict between
the English text and the text in any other language, the English text shall
prevail.



Settlement of disputes



30.1 If any dispute arises in connection with this Agreement or any associated
agreement entered into pursuant to this Agreement, the parties concerned shall
use all reasonable endeavours to resolve the matter amicably. If one party gives
another notice that a material dispute has arisen and the relevant parties are
unable to resolve the dispute within thirty (30) days of service of the notice,
then the dispute shall be referred to the respective Chairman of MarketWatch and
any director of Pearson plc nominated by the Chairman of Pearson plc. No party
shall resort to litigation or arbitration against another under this Agreement
until thirty (30) days after the referral. This shall not affect a party's
right, where appropriate, to seek an immediate remedy for an injunction,
specific performance or similar court order to enforce the obligations of
another party.



Arbitration



30.2 If any dispute arising out of or in connection with this Agreement is
unresolved by the Chairman of MarketWatch and any director of Pearson plc
nominated by the Chairman of Pearson plc pursuant to clause 30.1, it shall be
referred to and finally settled by arbitration under the Rules of the London
Court of International Arbitration by one or more arbitrators appointed in
accordance with those Rules. The place of arbitration shall be London. The
language of arbitration proceedings shall be English.



Counterparts



31. This Agreement may be executed in any number of counterparts and by the
parties to it on separate counterparts, each of which shall be an original but
all of which together shall constitute one and the same instrument.



Governing law



32. This Agreement shall be governed by and construed in accordance with the
laws of England.



As witness

this Agreement has been signed by the duly authorised representatives of the
parties the day and year first before written.



SIGNED

by _____ _____ _____
for and on behalf of
FINANCIAL TIMES
GROUP LIMITED



SIGNED

by _____ _____ _____
for and on behalf of
MARKETWATCH.COM INC.
LIMITED



SIGNED

by _____ _____ _____

duly authorised for and on behalf of
PEARSON INTERNET
HOLDINGS BV in the presence of:





SIGNED

by _____ _____ _____

duly authorised for and on behalf of
PEARSON OVERSEAS
HOLDINGS LIMITED in the
presence of:





 



EXHIBIT A





FT Trade Mark Licence



TRADE MARK LICENCE AGREEMENT (this Licence Agreement)

made on _____ _____ 2000



Between

(1) FINANCIAL TIMES LIMITED, a company incorporated under the laws of England
and Wales, whose registered office is at Number One, Southwark Bridge, London
SE1 9HL (the Licensor)

(2) LIMITACE LIMITED (the name of which is proposed to be changed shortly to
FINANCIAL TIMES MARKETWATCH.COM (EUROPE) LIMITED), a company incorporated under
the laws of England and Wales whose registered office is at Number One Southwark
Bridge, London SE1 9HL (the Licensee).

Whereas

(A) The Licensor is the owner of "FT" and "FINANCIAL TIMES" trade marks, short
details of the existing registrations and applications for which in the
Territory are set out in the Schedule hereto.

(B) The Financial Times Group Limited has entered into a Joint Venture Agreement
with MarketWatch.com, Inc. (MarketWatch) (the JV Agreement). Pursuant to the JV
Agreement Financial Times Group Limited, Pearson Internet Holdings BV and
Pearson Overseas Holding Limited and MarketWatch have agreed to form a joint
venture and acquire shares in the Licensee for the purpose of jointly developing
the Business and to procure that the Licensee is accordingly given certain
rights to use "FT" and "FINANCIAL TIMES" word marks, inter alia, as part of the
Corporate Name of the Licensee and in connection with the Business to be
conducted by the Licensee, subject to the terms and conditions of this Licence
Agreement.

It is agreed as follows

Definitions

1.1 In this Licence Agreement, unless separately defined below or the context
otherwise requires, all expressions shall have the meanings given to them in the
JV Agreement:

Accounting Period

means each of the three month periods ending on 31 March, 30 June, 30 September
and 31 December for each year of the Term and the part of any such period from
the Effective Date to the end of such period and from the commencement of any
such period until 1700 GMT on the final day of the Term or, as the case may be,
the date of termination of this Licence Agreement;



Co-Branded Site

means a website containing content that derives from and is substantially
similar to the content of the Website that is operated under an agreement
between the Licensee and a third party to promote and derive revenue for the
Business among other things.



Corporate Name

means the company, business or trading name of the Licensee;



Domain Name

means any domain name used as part of the uniform resource locator (URL) of
Websites or Co-Branded Sites on the Internet registered in the name of the
Licensee at the domain name registries in the Territory;



Effective Date

means the date of this Licence Agreement first set forth above;



Ft.com

means the website owned and operated by the Licensor and located on the Internet
under the domain name "ft.com";



Internet

means the global network of interconnecting computer systems including without
limitation the worldwide web;



Licensed Marks

means the marks "FT" and "FINANCIAL TIMES" and registrations and applications
for registration for these marks in any jurisdiction;



Net Revenues

means the total amount of all revenues received in the ordinary course of the
Licensee's conduct of the Business less Value Added Tax or any analogous tax in
any other jurisdiction, and less usual trade discounts, allowances for returns,
and any product packing, insurance and transport costs, but in all events
excluding:



(a) any revenue derived from the Licensor or MarketWatch; and

(b) revenue attributable to enterprises that are acquired by Licensee, with such
revenue for each relevant year deemed fixed as of the date of such enterprises'
acquisition, by computing the enterprise's revenue for the 12 month period ended
immediately prior to the date of its acquisition;

Promotional Material

means any promotional and advertising materials in any media created by (or on
behalf of) the Licensee for the purpose of promoting the Business in the
Territory;



Royalty Rate

means five percent (5%) for the first five (5) years, and three percent (3%) for
the next five years and two percent (2%) for the last five years thereafter
until the fifteenth anniversary of the Effective Date.



Term

means the period from the Effective Date until the first to occur of the
following events:



(a) termination of this Licence Agreement pursuant to Clause 8.2 below; or

(b) expiration or earlier termination of the JV Agreement pursuant to Clause
28.1 of the JV Agreement; or

(c) on Financial Times ceasing to provide Core Services pursuant to Clause 11.6
of the JV Agreement; or

(d) on liquidation of the JVC pursuant to Clauses 10.5 or 11.10 of the JV
Agreement.

Website

means a website established by (or on behalf of) the Licensee for the purposes
of the Business.



1.2 In this Licence Agreement, unless the context otherwise requires:

(a) references to persons shall include individuals, bodies corporate (whenever
incorporated), unincorporated associations and partnerships;

(b) the headings are inserted for convenience only and shall not affect the
construction of the Agreement;

(c) references to one gender shall include each gender and all genders;

(d) any reference to an enactment is a reference to it as from time to time
amended, consolidated or re-enacted (with or without modification) and includes
all instruments or orders made under such enactments.



Grant of Licence



2.1 In consideration of the payment of the royalties pursuant to clause 6 of
this Licence Agreement by the Licensee to the Licensor the Licensor hereby
grants to the Licensee a non-exclusive, worldwide, royalty-based licence during
the Term and for a period of ninety (90) days thereafter, throughout the
Territory to use the Licensed Marks:

(a) in any page of the Website and any Co-Branded Site (including in any
hypertext links within the Website which link to ft.com);

(b) as part of the Domain Name and to register such Domain Name at the domain
name registries in the Territory;

(c) on and in the Promotional Material;

(d) as part of the Corporate Name; and

(e) in connection with the Business,

subject to the terms and conditions of this Licence Agreement. The Licensee may
grant sublicenses of the foregoing rights but only as to combination brands
listed in Clause 3(f) below (and not as stand alone Licensed Trade Marks) and
only for use in connection with Co-Branded Sites (including in links to
Co-Branded Sites from other websites), and on and in Promotional Material
therefor; provided that, any such sublicensee must execute a sublicense
agreement that contains provisions that are, as to the Licensed Trade Marks and
as to Licensor, at least as protective as the provisions of this Licence
Agreement. Any such sublicence agreements shall provide for expiry co-terminous
with the expiry or earlier termination of this Licence Agreement.



Acknowledgement



2.2 The Licensee acknowledges and accepts that, as at the date of this Licence
Agreement, the Licensor has not obtained trade mark registrations for Licensed
Trade Marks in all countries of the world and accordingly in countries where the
licensor has not obtained such registrations the Licensor can and does licence
under Clause 2.1 only such unregistered trade mark right, title and interest as
it may own in and to the Licensed Trade Marks. The Licensor makes no express
warranty or representation (and none shall be implied) as to the extent of
rights in the Licensed Marks, if any.



Conditions Of Use



3. The Licensee hereby undertakes that:

(a) it will use the Licensed Marks only as licensed herein and not otherwise;

(b) consistent with prudent business judgement and Clause 3.1(a) of the JV
Agreement, the Licensed Marks shall form part of the branding of the Business
will be used prominently in the Website;

(c) the Website and the Promotional Material will conform to such standards of
quality as the Licensor may from time to time reasonably require, which shall be
no lower than that generally achieved by the Licensor in providing Ft.com and
related goods and services in the course of its business as at the date of this
Licence Agreement;

(d) it will not use the Licensed Marks in a manner which is reasonably likely to
be prejudicial to the use of the Licensed Marks by the Licensor or its
successors, assignees or licensees;

(e) the Licensed Marks shall be used in a layout, form, size, printing style,
colour and type face to be approved by the Licensor in advance of use (such
approval not to be unreasonably withheld or delayed);

(f) it will not use the Licensed Marks together or in combination with any other
marks, names, logos, symbols or devices without the prior written consent of the
Licensor, other than in the forms:



(i) as part of a hypertext link to Licensor's website only, "Financial Times" or
"ft.com";



(ii) "Financial Times MarketWatch"; and

(iii) as part of, or in reference to (including but not limited to use in
keywords or metatags), the Domain Names only, "FT MarketWatch.com" "FT
MarketWatch", "FTMKTW.com" and "FTMKTW".

Provided, however, that the marks in paragraphs 3(f) (ii) and (iii) (but not the
Licensed Marks alone) may be used in other combinations with third party trade
marks in describing a Co-Branded Site.

(g) it will not use any device mark, logo, or symbol which is substantially
similar to or so nearly resembles the Licensed Marks as to be likely to cause
deception or confusion;

(h) it will include on the home page of the Website, a statement that "THE
FINANCIAL TIMES and the "FT" are trade marks of The Financial Times Limited and
are used under licence" (or as may be advised in writing to the Licensee, an
equivalent statement in relation to the Licensor's successors in title or
assignees as the case may be);

(i) it will not use the Licensed Marks in a manner which is reasonably likely to
cause material harm to the goodwill attaching to the Licensed Marks;

(j) it will meet, no more than quarterly, if so required by the Licensor, to
discuss the maintenance of the above standards of quality and presentation.



Samples and Access



4. If it is found that any item of the Promotional Material or any page of the
Website or a Co-Branded Site bearing or intended to bear the Licensed Marks (the
Materials) is not in conformity to any material extent with any of the
Licensee's obligations under this Licence Agreement, the Licensor shall give the
Licensee written notice of that fact setting out the reasons for the lack of
conformity in reasonable detail. The Licensee undertakes that it will not print,
publish, distribute, issue to the public, sell or offer for sale any
non-conforming Materials under the Licensed Marks without the prior written
consent of the Licensor.



Acknowledgement/Registration of the Marks



5.1 The Licensee acknowledges and agrees that:

(a) all rights in and to the Licensed Marks belong to the Licensor (subject only
to the limited rights granted herein);

(b) it shall not in any territory acquire or claim any interest in or title to
the Licensed Marks or the goodwill attaching thereto by virtue of the rights
granted to it under this Licence Agreement or through its use of the Licensed
Marks under this Licence Agreement; and

(c) all goodwill arising through use of the Licensed Marks by the Licensee in
any territory shall at all times be deemed to have accrued to the Licensor.

5.2 Further, the Licensee undertakes that:

(a) it shall not, in any jurisdiction, apply to register, register or seek to
register any trade marks, domain names, (other than Domain Names, the Corporate
Name and name combinations set forth in paragraphs 3(f) (ii) and (iii) above, as
licensed herein), copyright or analogous right which is identical with or
substantially similar to or includes any of the Licensed Marks;

(b) it shall use its best endeavours not to do anything which is reasonably
likely to prejudice the Licensor's rights in and to the Licensed Marks;

(c) at the Licensor's request and reasonable expense, it shall execute or
procure the execution of any document which may be necessary to allow the
recordal of the rights granted to the Licensee under this License Agreement and
the corresponding cancellation of such recordal on the termination or expiry of
this Licence Agreement, for whatever reason;

(d) at the Licensor's request and reasonable expense, it shall provide the
Licensor with such reasonable assistance as the Licensor considers necessary for
the purpose of pursuing any application or obtaining or maintaining any
registration of the Licensed Marks.



Payment of Royalties



6.1 The Licensee agrees to pay the Licensor payments, calculated by multiplying
the Net Revenues by the Royalty Rate, payable quarterly in arrears. Moneys
payable pursuant to this clause shall accompany the statement furnished by the
Licensee pursuant to Clause 6.2(a).

6.2 The Licensee shall deliver to the Licensor:

(a) within thirty (30) days following each Accounting Period, a statement
showing Net Revenues for the most recent Accounting Period and the calculation
of the royalty based on the Royalty Rate; and

(b) any other information reasonably required in order to understand the royalty
payments and Net Revenues as shall be requested by the Licensor from time to
time.

6.3 All moneys to be paid hereunder shall be made together with any value added
tax (or other similar tax) chargeable thereon.

6.4 All moneys due hereunder shall be paid in full without deductions, except
only for such tax as the Licensee is obliged to deduct under any applicable law.
The Licensee shall give the Licensor all reasonable assistance without charge to
the Licensor to recover (under the provisions of double tax conventions or other
lawful manner) any tax so withheld and to obtain any necessary authorisations
and the like to enable the Licensee lawfully to pay without deduction of tax or
to enable the Licensor to recover such tax or to obtain a tax credit in respect
of any amount of tax so withheld.

6.5 In the event of any payment required to be made by the Licensee under this
Licence Agreement not being received by the Licensor on or before the due date
of payment, interest shall become payable thereon both before and after judgment
at the rate of 3 per cent above the base rate of Barclays Bank plc (or, if such
rate is not available, the nearest equivalent rate of another clearing bank in
the City of London nominated by the Licensor and reasonably acceptable to
Licensee) for the time being in force from the due date for payment to the date
when payment is actually received. In the event of any other rate being
substituted for the base rate then such substituted rate shall apply for the
purpose of this Clause 6.

6.6 If any dispute shall arise between the parties hereto as to any royalty
payment to be made hereunder, such dispute shall be determined by an accountant
appointed in default of agreement between the parties by the President for the
time being of the Institute of Chartered Accountants in England and Wales who
shall act as an expert and not as an arbitrator and the fees and expenses of the
accountant shall be borne equally by the parties unless the accountant directs
otherwise.

6.7 All payments to be made by the Licensee to the Licensor shall be made in a
mutually agreed manner.

6.8 Licensor shall have the right, at its own expense, to use certified
accounting representatives reasonably acceptable to Licensee to make
examinations and audits, by prior arrangement, during normal business hours, of
Licensee's accounts that contain information supporting or reflecting Licensee's
calculation of the statement provided under Clause 6.2(a) of this Licence
Agreement. Any information so revealed shall be maintained in strict confidence
by both the certified accounting representative and Licensee, shall not be
disclosed by either of them to any third party, and shall be used solely to
verify Licensee's calculation of the statement provided under Clause 6.2(a).

Infringements

7.1 The provisions of Section 30(2) of the Trade Marks Act 1994 (as amended,
re-enacted or replaced from time to time) or similar or analogous legislation in
any country in the world, if any, are expressly excluded by the parties for the
purposes of this Licence Agreement.

7.2 (a) Subject as provided in clause 7.2(b) below, the Licensor shall have the
exclusive right in its sole and absolute discretion, and at its own expense, to
assume the conduct of all actions and proceedings relating to the Licensed Marks
in any country in the world and the Licensee agrees to provide to the Licensor
at the Licensor's reasonable expense all assistance which the Licensor may
reasonably require in connection therewith. Any costs or damages recovered as a
result of any such actions or proceedings shall be for the account of the
Licensor unless any such infringements have clearly caused financial loss to the
Licensee in which case the parties agree to negotiate in good faith an
appropriate allocation of any damages so recovered.

7.2 (b) If the Licensor decides not itself to bring any action for infringement
of the Licensed Marks in any jurisdiction, the Licensor shall at the request of
the Licensee lend its name to infringement proceedings taken by the Licensee in
that jurisdiction, subject to receiving an indemnity from the Licensee in
respect of the costs or liabilities so incurred by the Licensor and provided
always that the Licensor shall have the right to approve all matters relating to
the conduct of any proceedings taken in its name such approval not to be
unreasonably withheld or delayed. Any costs or damages recovered as a result of
proceedings taken by the Licensee shall be for the account of the Licensee
unless any such infringements have clearly caused financial loss to the Licensor
in which case the parties agree to negotiate in good faith an appropriate
allocation of any damages so recovered.

7.3 The Licensee shall stop using the Licensed Marks anywhere in the world as
soon as reasonably practicable after receipt of written notice from the Licensor
(or the Licensor's trade mark agents or legal advisers from time to time) which
reasonably demonstrates that such use infringes the intellectual property rights
of any third party.



Term And Termination



8.1 This Agreement shall commence on the Effective Date and shall, subject only
to the other provisions of this Clause 8, expire automatically without need for
further notice on the expiration of the Term.

8.2 The Licensor may terminate this Licence Agreement by giving written notice
to the Licensee and MarketWatch effective forthwith:

(a) if the Licensee challenges, by formal action taken with any governmental
agency, the validity of the Licensed Marks or the Licensor's right to use or
license the Licensed Marks; or

(b) if the Licensee commits a material breach of any term or condition of this
Licence Agreement and such breach continues unremedied for more than 45 days
after the Licensor has served a notice in writing on the Licensee giving details
of the breach requiring its remedy by the Licensee or the Licensee, commits a
material breach of any term or condition of this Licence Agreement which is not
capable of remedy, or commits persistent breaches of any term or condition of
this Licence Agreement (whether or not material and whether or not capable of
remedy); or

(c) if (save for the purposes of a voluntary reorganisation, reconstruction or
amalgamation) an order is made or a resolution is passed for the winding-up of
the Licensee or if a provisional liquidator is appointed in respect of the
Licensee, or if an administration order is made in respect of the Licensee, or
if a receiver (which expression shall include an administrative receiver) is
appointed in respect of the Licensee or all or any of its assets and is not
discharged within a period of 30 days, or if the Licensee is unable to pay its
debts within the meaning of Section 123 of the Insolvency Act 1986 or any
analogous or equivalent legislation in any country of the world, or if any
voluntary arrangement is proposed in respect of the Licensee under Section 1 of
the Insolvency Act 1986 or any analogous or equivalent legislation in any
country of the world; or

(d) upon a change of Control of MarketWatch.



Effects Of Termination



9.1 Within ninety (90) days of expiry or termination of this License Agreement
for any reason:

(a) the rights and licence granted hereunder to the Licensee shall cease and the
Licensee shall immediately discontinue any and all use of the Licensed Marks;
and

(b) the Licensor may request that the Licensee delete or remove the Licensed
Marks from or (where such deletion or removal is not reasonably practicable)
destroy and provide to the Licensor satisfactory evidence of destruction,
deletion or removal or if the Licensor shall so elect deliver to the Licensor,
at the Licensor's cost, for destruction all materials in the possession or
control of the Licensee to which the Licensed Marks is affixed; and

the Licensee shall otherwise cease all use of the Licensed Marks, including
without limitation all use of the trade mark "Financial Times MarketWatch".

9.2 Within ninety (90) days of expiry or termination of this Licence Agreement
for any reason the Licensee shall provide to the Licensor satisfactory evidence
that it has changed its Corporate Name so as not to include any of the Licensed
Marks.

9.3 Within ninety (90) days of expiry or termination of this License Agreement
for any reason the Licensee shall provide to the Licensor satisfactory evidence
that it has either changed the Domain Name so as not to include any of the
Licensed Marks or cancelled the Domain Name.

9.4 Termination of this Licence Agreement shall be without prejudice to the
rights of either party which may have accrued up to the date of such
termination.



General



Successors in Title/Assignment/Sub-Licensing

10.1 The rights and obligations of the Licensee under this Licence Agreement are
personal to the Licensee and, subject as expressly provided in Clause 2.1 above,
the Licensee may not (and may not purport to) assign, transfer, charge,
sublicense, or otherwise part with all or any of its rights and/or obligations
under this Licence Agreement (except that the Licensor hereby expressly consents
to the novation of this Licence Agreement in favour of the JVC).



Notices



10.2.1 Any notice or other communication to be given by one party to the other
under, or in connection with the matters contemplated by, this License Agreement
shall be in writing and signed by or on behalf of the party giving it and may be
served by leaving it or sending it by fax, pre-paid recorded delivery registered
post or internationally recognised courier to the address and for the attention
of the relevant party set out in Clause 10.2.2 (or as otherwise notified from
time to time hereunder). Any notice so served by hand, fax, post or
internationally recognised courier shall be deemed to have been received:

(a) in the case of delivery by hand, when delivered;

(b) in the case of fax, twelve (12) hours after the time of despatch;

(c) in the case of recorded delivery, special delivery or registered post, at 10
a.m. on the Second Business Day from the date of posting;

(d) in the case of prepaid internationally recognised courier, 48 hours from the
date of posting.

10.2.2 The addresses of the parties for the purposes of Clause 10.2.1 are as
follows

(a) Address for notices to the Licensor:

·

Number One
Southwark Bridge
London SE1 9HL
England
Attention:  Company Secretary



(b) Address for notices to the Licensee:

·

825 Battery Street
San Francisco, California 94111
U.S.A.
Attention:  CEO





Entire Agreement



10.3 This Agreement represents the entire agreement and understanding between
the Licensor and the Licensee in relation to the use of the Licensed Marks by
the Licensee and shall supersede all arrangements or agreements relating to the
Licensed Marks previously entered into or made between the parties and all such
arrangements or agreements are hereby terminated.



Precedence of Agreements



10.4 In the event of any inconsistency between the provisions of this License
Agreement and the JV Agreement, the provisions of the JV Agreement shall
prevail.



Legal relationship



10.5 Nothing in this Licence Agreement shall be construed to constitute either
party the partner, joint venturer, agent or employee of the other party and,
except as expressly provided in this Licence Agreement, neither party by virtue
of this Licence Agreement has authority to transact any business in the name of
the other party or on its behalf or incur any liability for or on behalf of the
other party.



Variation



10.6 Any right, power, privilege or remedy of a party under or pursuant to this
Licence Agreement shall not be capable of being varied or waived, otherwise than
by an express waiver or variation in writing.



Waiver



10.7 No failure or delay by any party in exercising any right, power, privilege
or remedy under this Licence Agreement shall impair such right, power, privilege
or remedy, or operate or be construed as a waiver or variation thereof or
preclude its exercise at any subsequent time or on any subsequent occasion and
no single or partial exercise of any such right, power, privilege or remedy
shall preclude any other or further exercise thereof or the exercise of any
other right, power, privilege or remedy.



Counterparts



10.8 This Agreement may be executed in counterparts, each of which shall be
considered an original, with the same effect as if the parties or their
representatives signed the same instrument.



Severance



10.9 If any provision of this Licence Agreement is held to be invalid or
unenforceable, then such provision shall (so far as invalid or unenforceable) be
given no effect and shall be deemed not to be included in this Licence Agreement
but without invalidating any of the remaining provisions of this Licence
Agreement. The parties shall then use all reasonable endeavours to replace the
invalid or unenforceable provisions by a valid and enforceable substitute
provision the effect of which is as close as possible to the intended effect of
the invalid or unenforceable provision.



Further Assurance



10.10 Each party agrees to execute such documents and waivers and generally do
everything further that may be necessary to fulfil its obligations under this
Licence Agreement.



Law and jurisdiction



10.11 This Agreement shall be governed by and construed in accordance with
English law and the parties irrevocably agree that the English Courts shall have
exclusive jurisdiction to settle any disputes which may arise out of or in
connection with this Licence Agreement.



In Witness Whereof

the parties have executed this Licence Agreement on the date hereinbefore
mentioned:



SIGNED

by

duly authorised for and on behalf of
FINANCIAL TIMES LIMITED
in the presence of:



SIGNED

by

duly authorised for and on behalf of
LIMITACE LIMITED
in the presence of:







EXHIBIT B





MarketWatch Trade Mark Licence



TRADEMARK LICENSE DEED

(the Deed) made on _____ _____ 2000



Between

(1) MARKETWATCH.COM, INC., a company incorporated under the laws of state of
Delaware, USA whose business offices are located at 825 Battery Street, San
Francisco, California 94111, USA (the Licensor); and,

(2) LIMITACE LIMITED (the name of which is proposed to be changed shortly to
FINANCIAL TIMES MARKETWATCH.COM (EUROPE) LIMITED), a company incorporated under
the laws of England and Wales, whose registered office is at Number One,
Southwark Bridge, London SE1 0HL (the Licensee)

Whereas

(A) The Licensor is the owner of the "MARKETWATCH", "MARKETWATCH.com" and "MKTW"
trademarks and existing registrations and applications for such trademarks as
set forth in Schedule A attached hereto.

(B) MarketWatch has entered into a Joint Venture Agreement with the Financial
Times Group Limited (Financial Times) (the JV Agreement). As provided in the JV
Agreement, MarketWatch, Financial Times, Pearson Internet Holdings BV and
Pearson Overseas Holdings Limited have agreed to form a joint venture and
acquire shares in the Licensee for the purpose of jointly developing the
Business. Accordingly, the Licensee is to be given certain rights to use the
mark "MARKETWATCH" and certain other trademarks as part of the Corporate Name of
the Licensee and in connection with the Business to be conducted by the
Licensee, subject to the terms and conditions of this Deed.

It is agreed as follows

Definitions

1.1 In this Deed, unless separately defined below or the context otherwise
requires, all expressions will have the meanings given to them in the JV
Agreement:

Co-Branded Site

means a website containing content that derives from and is substantially
similar to the content of the Website that is operated under an agreement
between the Licensee and a third party to promote and derive revenue for the
Business among other things.



Corporate Name

means the company, business or trading name of the Licensee;



Domain Name

means any domain name used as part of the uniform resource locator (URL) of
Websites or Co-Branded Sites on the Internet registered in the name of the
Licensee at the domain name registries worldwide;



Effective Date

means the date of this Deed first set forth above;



Internet

means the global network of interconnecting computer systems, including without
limitation the worldwide web;



Licensed Marks

means the marks and names "MARKETWATCH", "MARKETWATCH.com", "MKTW" and
"FTMARKETWATCH.com" and registrations and applications for registration for
these marks and names in any jurisdiction;



MarketWatch.com

means the website owned and operated by MarketWatch and located on the Internet
under the domain name "MarketWatch.com";



Promotional Material

means any promotional and advertising materials in any media created by (or on
behalf of) the Licensee for the purpose of promoting the Business in the world;



Term

means the period from the Effective Date until the first to occur of the
following events:



(a) termination of this Deed pursuant to Section 7.2 below; or

(b) expiration or earlier termination of the JV Agreement pursuant to Clause
28.1 of the JV Agreement; or

(c) on MarketWatch ceasing to provide Core Services pursuant to Clause 11.6 of
the JV Agreement; or

(d) on liquidation of the JVC pursuant to Clauses 10.5 or 11.10 of the JV
Agreement.

Website

means a website established by (or on behalf of) the Licensee for the purposes
of the Business.



1.2 In this Deed, unless the context otherwise requires:

(a) references to persons will include individuals, bodies corporate (whenever
incorporated), unincorporated associations and partnerships;

(b) the headings are inserted for convenience only and will not affect the
construction of the Deed;

(c) references to one gender will include each gender and all genders;

(d) any reference to any law is a reference to that law as it may be amended,
consolidated or re-enacted (with or without modification) from time to time and
includes all instruments or orders made under such laws.

Grant of License

2.1 In consideration of the payment of the sum of 1.00 pound sterling by the
Licensee to the Licensor, (receipt of which is acknowledged) the Licensor hereby
grants to the Licensee a non-exclusive, worldwide, royalty-free license during
the Term and for a period of ninety (90) days thereafter, to use the Licensed
Marks:

(a) in any page of the Website and any Co-Branded Site (including in any
hypertext links within the Website which link to MarketWatch.com);

(b) as part of Domain Names and to register such Domain Names at the domain name
registries worldwide;

(c) on and in the Promotional Material;

(d) as part of the Corporate Name; and

(e) in connection with the Business,

subject to the terms and conditions of this Deed. The Licensee may grant
sublicenses of the foregoing rights but only as to combination brands listed in
Section 3(f) below (and not as stand alone Licensed Marks) and only for use in
connection with Co-Branded Sites (including in links to Co-Branded Sites), and
on and in Promotional Material therefor; provided that, any such sublicensee
must execute a sublicense agreement that contains provisions that are, as to the
Licensed Marks and as to Licensor, at least as protective as the provisions of
this Deed. Any such sublicense agreements will provide for expiration
coterminous with the expiration or earlier termination of this Deed.

Acknowledgement

2.2 The Licensee acknowledges and accepts that, as at the date of this Deed, the
Licensor has not obtained trademark registrations for the Licensed Marks in all
countries worldwide. Accordingly, in countries where such registrations have not
been obtained by Licensor or MarketWatch, the Licensor can and does license
under Section 2.1 only such unregistered trademark right, title and interest as
it may own or have the right to sublicense in and to the Licensed Marks. The
Licensor makes no express warranty or representation (and none will be implied)
as to the extent of rights in the Licensed Marks, if any.

Conditions Of Use

3. The Licensee hereby agrees that:

(a) it will use the Licensed Marks only as licensed herein and not otherwise;

(b) consistent with prudent business judgement and Section 3.1(a) of the JV
Agreement, the Licensed Marks will form part of the branding for the Business
and will be used prominently in the Website;

(c) the Website and the Promotional Material will conform to standards of
quality as the Licensor may from time to time reasonably require, which will be
no lower than that generally achieved by the Licensor in providing
MarketWatch.com services and related goods and services in the course of its
business as at the date of this Deed;

(d) it will not use the Licensed Marks in a manner that is reasonably likely to
be prejudicial to the use of the Licensed Marks by the Licensor or its
successors, assignees or licensees;

(e) the Licensed Marks will be used in and with the Website in a layout, form,
size, printing style, color and type face to be approved by the Licensor in
advance of use (such approval not to be unreasonably withheld or delayed);

(f) it will not use the Licensed Marks together or in combination with any other
marks, names, logos, symbols or devices without the prior written consent of the
Licensor, other than in the forms:

(i) as part of a hypertext link to the Licensor's Website only, "MarketWatch"
and "MarketWatch.com";

(ii) "Financial Times Market Watch";

(iii) as part of, or in reference to (including but not limited to use in
keywords or metatags), Domain Names only, "FT MarketWatch", "FT
MarketWatch.com", "FTMKTW" and "FTMKTW.COM";

provided, however, that the marks in paragraphs 3(f)(ii) and (iii) above (but
not the Licensed Marks alone) may be used in other combinations with third party
trademarks, in describing a Co-Branded Site.

(g) it will not use any device mark, logo, or symbol that is substantially
similar to or so nearly resembles the Licensed Marks as to be likely to cause
deception or confusion;

(h) it will include on the home page of the Website, a statement that
"MARKETWATCH, MARKETWATCH.com and MKTW" are Trademarks of MarketWatch.com, Inc.
and are used under license" (or as may be advised in writing to the Licensee, an
equivalent statement in relation to the Licensor's successors in title or
assignees as the case may be);

(i) it will not use the Licensed Marks in a manner that is reasonably likely to
cause material harm to the goodwill attaching to the Licensed Marks;

(j) it will meet, no more than quarterly, if so required by the Licensor, to
discuss the maintenance of the above standards of quality and presentation.

Samples and Access

4. If it is found that any of the Promotional Material or any page of the JV
Website or a Co-Branded Site bearing or intended to bear the Licensed Marks (the
Materials) does not conform to any material extent with any of the Licensee's
obligations under this Deed, the Licensor will give the Licensee written notice
of that fact setting out the reasons for the lack of conformity in reasonable
detail. The Licensee agrees not to print, publish, distribute, issue to the
public, sell or offer for sale any non-conforming Materials under the Licensed
Marks without the prior written consent of the Licensor.

Acknowledgement/Registration of the Marks

5.1 The Licensee acknowledges and agrees that:

(a) all rights in and to the Licensed Marks belong to the Licensor (subject only
to the limited rights granted herein);

(b) it will not acquire or claim any interest in or title to the Licensed Marks
or the goodwill attaching thereto by virtue of the rights granted to it under
this Deed or through its use of the Licensed Marks under this Deed; and

(c) all goodwill arising through use of the Licensed Marks by the Licensee in
any territory will at all times be deemed to have accrued to the Licensor.

5.2 Further, the Licensee undertakes that:

(a) it will not, in any jurisdiction, apply to register, register or seek to
register any trademarks, domain names, (other than Domain Names, the Corporate
Name and name combinations set forth in paragraphs 3(f) (ii) and (iii) above, as
licensed under this Deed), copyright or analogous right which is identical with
or substantially similar to or includes any of the Licensed Marks;

(b) it will use its best efforts not to do anything that is reasonably likely to
prejudice the Licensor's rights in and to the Licensed Marks;

(c) at the Licensor's request and reasonable expense, it will execute or procure
the execution of any document which may be necessary to allow the recordation of
the rights granted to the Licensee under this Deed and the corresponding
cancellation of such recordation upon the termination or expiration of this Deed
, for whatever reason;

(d) at the Licensor's request and reasonable expense, it will provide the
Licensor and/or MarketWatch with such reasonable assistance as the Licensor
and/or MarketWatch considers necessary for the purpose of pursuing any
application or obtaining or maintaining any registration of the Licensed Marks.

Infringement

6.1 The provisions of Section 30(2) of the Trade Marks Act 1994 (as amended,
re-enacted or replaced from time to time) or similar or analogous legislation in
any country in the world, if any, are expressly excluded by the parties for the
purposes of this Deed.

6.2 (a) Except as provided in Section 6.2(b) below, the Licensor will have the
exclusive right in its sole and absolute discretion, and at its own expense, to
assume the conduct of all actions and proceedings relating to the Licensed Marks
in any country in the world. The Licensee agrees to provide to the Licensor, at
the Licensor's reasonable expense, all assistance that the Licensor may
reasonably require in connection therewith. Any costs or damages recovered as a
result of any such actions or proceedings will be for the account of the
Licensor, unless any such infringement has clearly caused financial loss to the
Licensee. In such case, the parties agree to negotiate in good faith an
appropriate allocation of any damages so recovered.

6.2 (b) If the Licensor decides not to bring any action for infringement of the
Licensed Marks in any jurisdiction, the Licensor will at the request of the
Licensee cooperate to enable infringement proceedings by the Licensee in that
jurisdiction. However, such cooperation may be conditioned upon the Licensor
receiving an indemnity from the Licensee in respect of costs or liabilities
incurred by the Licensor and the Licensor having the right to approve all
matters relating to the conduct of any proceedings taken in its name such
approval not to be unreasonably withheld or delayed. Any costs or damages
recovered as a result of proceedings taken by the Licensee will be for the
account of the Licensee unless the infringement has clearly caused financial
loss to the Licensor. In such case, the parties agree to negotiate in good faith
an appropriate allocation of any damages so recovered.

6.3 The Licensee will stop using the Licensed Marks anywhere in the world as
soon as reasonably practicable after receipt of written notice from the Licensor
(or the Licensor's trademark agents or legal advisers from time to time) which
reasonably demonstrates that such use infringes the intellectual property rights
of any third party.

Term And Termination

7.1 This Deed will commence on the Effective Date and will, subject only to the
other provisions of this Section 7, expire automatically without need for
further notice on the expiration of the Term.

7.2 The Licensor may terminate this Deed by giving written notice to the
Licensee and Financial Times effective forthwith:

(a) if the Licensee challenges, by formal action taken with any governmental
agency, the validity of the Licensed Marks or the Licensor's right to use or
license the Licensed Marks; or

(b) if the Licensee commits a material breach of any term or condition of this
Deed and such breach continues unremedied for more than 45 days after the
Licensor has served a notice in writing on the Licensee giving details of the
breach requiring its remedy by the Licensee or the Licensee commits a material
breach of any term or condition of this Deed that is not capable of remedy or
the Licensee commits persistent breaches of any term or condition of this Deed
(whether or not material and whether or not capable of remedy); or

(c) if, except for purposes of a voluntary reorganization, reconstruction or
amalgamation, an order is made or a resolution is passed for the winding-up of
the Licensee or if a provisional liquidator is appointed in respect of the
Licensee, or if an administration order is made in respect of the Licensee, or
if an administrative receiver or other receiver is appointed in respect of the
Licensee or all or any of its assets and is not discharged within a period of
30 days, or if the Licensee is unable to pay its debts within the meaning of
Section 123 of the Insolvency Act 1986 or any analogous or equivalent
legislation in any country of the world, or if any voluntary arrangement is
proposed in respect of the Licensee under Section 1 of the Insolvency Act 1986
or any analogous or equivalent legislation in any country of the world; or

(d) upon a change of Control of Financial Times.

Effects Of Termination

8.1 Within ninety (90) days of expiration or termination of this Deed for any
reason:

(a) the rights and License granted hereunder to the Licensee will cease and the
Licensee will immediately discontinue any and all use of the Licensed Marks; and

(b) the Licensor may request that the Licensee delete or remove the Licensed
Marks from or (where such deletion or removal is not reasonably practicable)
destroy and provide to the Licensor satisfactory evidence of destruction,
deletion or removal or if the Licensor will so elect deliver to the Licensor, at
the Licensor's cost, for destruction all materials in the possession or control
of the Licensee to which the Licensed Marks is affixed; and

the Licensee will otherwise cease all use of the Licensed Marks, including but
not limited to all use of the trademark "Financial Times MarketWatch".

8.2 Within ninety (90) days of expiration or termination of this Deed for any
reason, or thereafter as soon as practicable, the Licensee will provide to the
Licensor satisfactory evidence that it has changed its Corporate Name so as not
to include any of the Licensed Marks.

8.3 Within ninety (90) days of expiration or termination of this Deed for any
reason, or thereafter as soon as practicable, the Licensee will provide to the
Licensor satisfactory evidence that it has either changed the Domain Name so as
not to include any of the Licensed Marks or cancelled the Domain Name.

8.4 Termination of this Deed will be without prejudice to the rights of either
party which may have accrued up to the date of such termination.

General

Successors in Title/Assignment/Sub-Licensing

9.1 The rights and obligations of the Licensee under this Deed are personal to
the Licensee and, except as expressly provided in Section 2.1 above, the
Licensee may not (and may not purport to) assign, transfer, charge, sublicense,
or otherwise part with all or any of its rights and/or obligations under this
Deed (except that the Licensor hereby expressly consents to the novation of this
Deed in favour of the JVC).

Notices

9.2.1 Any notice or other communication to be given by one party to the other
under, or in connection with the matters contemplated by, this Deed will be in
writing and signed by or on behalf of the party giving it and may be served by
leaving it or sending it by fax, prepaid recorded delivery registered post or
internationally recognised courier to the address and for the attention of the
relevant party set out in Section 9.2.2 (or as otherwise notified from time to
time hereunder). Any notice so served by hand, fax, post or
internationally-recognized courier will be deemed to have been received:

(a) in the case of delivery by hand, when delivered;

(b) in the case of fax, twelve (12) hours after the time of transmittal;

(c) in the case of recorded delivery, special delivery or registered post, at 10
a.m. on the Second Business Day from the date of posting;

(d) in the case of prepaid internationally recognized courier, 48 hours from the
date of transmittal.

9.2.2 The addresses of the parties for the purposes of Section 9.2.1 are as
follows:

(a) Address for notices to the Licensor:

·

825 Battery Street
San Francisco, California 94111
U.S.A.



Attention:  CEO

(b) Address for notices to the Licensee:

·

Number One
Southwark Bridge
London SE1 9HL
England



Attention:  Company Secretary

Entire Agreement

9.3 This Deed represents the entire agreement and understanding between the
Licensor and the Licensee in relation to the use of the Licensed Marks by the
Licensee and supersedes all arrangements or agreements relating to the Licensed
Marks previously entered into or made between the parties and all such
arrangements or agreements are hereby terminated.

Precedence of Agreements

9.4 In the event of any inconsistency between the provisions of this Deed and
the JV Agreement, the provisions of the JV Agreement will prevail.

Legal relationship

9.5 Nothing in this Deed will be construed to constitute either party the
partner, joint venturer, agent or employee of the other party and, except as
expressly provided in this Deed. Neither party by virtue of this Deed has
authority to transact any business in the name of the other party or on its
behalf or incur any liability for or on behalf of the other party.

Variation

9.6 Any right, power, privilege or remedy of a party under or pursuant to this
Deed will not be capable of being varied or waived, other than by an express
waiver or agreement signed by both parties.

Waiver

9.7 No failure or delay by any party in exercising any right, power, privilege
or remedy under this Deed will impair such right, power, privilege or remedy, or
operate or be construed as a waiver or variation thereof or preclude its
exercise at any subsequent time or on any subsequent occasion and no single or
partial exercise of any such right, power, privilege or remedy will preclude any
other or further exercise thereof or the exercise of any other right, power,
privilege or remedy.

Counterparts

9.8 This Deed may be executed in counterparts, each of which will be considered
an original, with the same effect as if the parties or their representatives
signed the same instrument.

Severance

9.9 If any provision of this Deed is held to be invalid or unenforceable, then
such provision will (so far as invalid or unenforceable) be given no effect and
will be deemed not to be included in this Deed but without invalidating any of
the remaining provisions of this Deed. The parties will then use all reasonable
efforts to replace the invalid or unenforceable provisions by a valid and
enforceable substitute provision the effect of which is as close as possible to
the intended effect of the invalid or unenforceable provision.

Further Assurance

9.10 Each party agrees to execute such documents and waivers and generally do
everything further that may be necessary to fulfil its obligations under this
Deed.

Law and jurisdiction

9.11 This Deed will be governed by and construed in accordance with English law
and the parties irrevocably agree that the English Courts will have exclusive
jurisdiction to settle any disputes which may arise out of or in connection with
this Deed.



Duly delivered as a deed on the date inserted on page 1

SIGNED

AS A DEED and
DELIVERED on behalf of
MARKETWATCH.COM INC.
a company incorporated in the state of
Delaware, USA by



_________________________
being a person, who in accordance with
the laws of that territory, is acting under
the authority of the company

EXECUTED

as a DEED
by LIMITACE LIMITED acting by
two Directors/a Director and a Secretary







EXHIBIT C





MarketWatch Technology Licence



TECHNOLOGY LICENSE AGREEMENT

(this Technology Agreement) is entered into effective as of _____ _____ 2000



Between

(1) MARKETWATCH.COM, INC. a company incorporated under the laws of the State of
Delaware, USA, whose business officers are located at 825 Battery Street, San
Francisco, California 94111 USA (Licensor); and,

(2) LIMITACE LIMITED (the name of which is proposed to be changed shortly to
FINANCIAL TIMES MARKETWATCH.COM (EUROPE) LIMITED), a company incorporated under
the laws of England and Wales, whose registered office is at Number One,
Southwark Bridge, London SE1 0HL (Licensee)

Whereas

(A) Licensor controls, has rights to or is the owner of the MarketWatch
Technology; and,

(B) MarketWatch has entered into a Joint Venture Agreement with the Financial
Times Group Limited (Financial Times) (the JV Agreement). As provided in the JV
Agreement, MarketWatch and Financial Times, Pearson Internet Holdings BV and
Pearson Overseas Holdings Limited have agreed to form a joint venture and
acquire shares in Licensee for the purpose of jointly developing the Business.
Accordingly, Licensee is to be given certain rights to use the MarketWatch
Technology in connection with the Business to be conducted by Licensee, subject
to the terms and conditions of this Technology Agreement.

It is agreed as follows

Definitions

1.1 In this Technology Agreement, unless separately defined below or the context
otherwise requires, all expressions will have the meanings given to them in the
JV Agreement:

Accounting Period

means each of the three (3) month periods ending on 31 March, 30 June, 30
September and 31 December for each year (or part thereof) during the Term and
the part of any such period from the Effective Date to the end of such period
and from the commencement of any such period until 17.00 GMT on the final day of
the Term or, as the case may be, the date of termination of this Technology
Agreement;



Effective Date

means the date of this Technology Agreement first set forth above;



MarketWatch Technology

means the website infrastructure, content authoring tools and techniques,
network operations techniques, website architecture and databases used by
MarketWatch, including any modifications, improvements and enhancements to, and
derivative works based upon such technology provided by MarketWatch by means of
the Services. MarketWatch Technology does not include any source code.



Services

has the meaning given to it by Section 6.1.



Services Costs

means all costs incurred by the Licensor referable to providing the Services to
the Licensee (including labour, employee benefits and administration, as well as
other incremental costs attributable to the Services provided, but not including
any costs that would otherwise be incurred by the Licensor in the normal course
of its business) which will not exceed, in any one year, the maximum annual fee
for that year approved by a unanimous vote of the Board of Directors of the
Licensee.



Term

means the period from the Effective Date until the first to occur of the
following events:



(a) termination of this Technology Agreement according to Section 8.2 below; or

(b) expiration or earlier termination of the JV Agreement according to Clause
28.1 of the JV Agreement; or

(c) MarketWatch ceasing to provide Core Services pursuant to Clause 11.6 of the
JV Agreement; or

(d) on liquidation of the JVC pursuant to Clauses 10.5 or 11.10 of the JV
Agreement.

1.2 In this Technology Agreement, unless the context otherwise requires:

(a) references to persons will include individuals, bodies corporate (whenever
incorporated), unincorporated associations and partnerships;

(b) the headings are inserted for convenience only and will not affect the
construction of the Agreement;

(c) references to one gender will include each gender and all genders;

(d) any reference to any law is a reference to it may be amended, consolidated
or re-enacted (with or without modification) from time to time and includes all
instruments or orders made under such enactments.

Grant of License

2.1 In consideration of the payment of the Services Costs by Licensee pursuant
to Section 6 of this Technology Agreement, and subject to the terms and
conditions of this Technology Agreement, Licensor hereby grants to Licensee a
non- exclusive, worldwide, non-transferable, royalty-free license for the Term
to import, use, modify, perform, create derivative works, and reproduce the
MarketWatch Technology, and to sub-license a Subsidiary or sub-contractor to
perform any of the above functions, solely to the extent necessary for Licensee,
its employees and contractors to operate the Business.

Reservation of Rights

2.2 All rights not expressly granted in Section 2.1 above are reserved to
Licensor.

Confidentiality

3.1 Licensee agrees that the MarketWatch Technology is the confidential
information of Licensor. Licensee shall: (i) hold the MarketWatch Technology in
strict confidence, (ii) not disclose the MarketWatch Technology to any third
party (including, without limitation, Financial Times) (iii) not use the
MarketWatch Technology for any purpose except solely to the extent necessary for
Licensee, its employees and contractors to operate the Business, and (iv) take
all reasonable measures to maintain the confidentiality of the MarketWatch
Technology, which will in no event be less than the measures it uses to maintain
the confidentiality of its own information of similar importance.
Notwithstanding Section 3.1(ii) above, Licensee may disclose the MarketWatch
Technology to its employees, subsidiaries, contractors and professional advisors
with a bona fide need to know, but only to the extent necessary to operate the
Business, and provided further that such disclosure is subject to a written
non-disclosure agreement which includes terms at least as restrictive as those
of this Section 3.1.

3.2 The obligations of Section 3.1 shall not apply to any part of the
MarketWatch Technology that: (i) is now, or hereafter becomes, through no act or
failure to act on the part of the Licensee, generally known or available to the
public; (ii) was rightfully acquired by the Licensee before its receipt from
Licensor and without restriction as to use or disclosure; (iii) is hereafter
rightfully furnished to Licensee by a third party, without restriction as to use
or disclosure; (iv) which the Licensee can document was independently developed
by Licensee; or (v) is required to be disclosed pursuant to law, provided the
Licensee uses reasonable efforts to give the Licensor reasonable notice of such
required disclosure sufficient for the Licensor to seek and obtain confidential
treatment of the MarketWatch Technology so disclosed.

Proprietary Rights

4.1 The MarketWatch Technology is and will remain the sole and exclusive
property of Licensor and its suppliers, if any, whether the MarketWatch
Technology is separate or combined with any other technology, subject only to
the licenses expressly granted herein. Subject to the License granted in Section
2.1, Licensor's rights and ownership under this Section 4.1 will include and
cover, but not be limited to: (i) all copies of the MarketWatch Technology, in
whole and in part; (ii) all Intellectual Property Rights in the MarketWatch
Technology; and (iii) all modifications, improvements and enhancements to, and
derivative works based upon, the MarketWatch Technology. Licensee agrees to
assign, as requested by Licensee from time to time, and Licensee does hereby
assign any and all right, title and interest in and to any and all such
modifications, improvements, enhancements and derivative works, whether created
by Licensee or for Licensee by third parties.

4.2 Rights Notices. Licensee will not delete or in any manner alter the
Intellectual Property Rights notices of Licensor and its suppliers, if any,
appearing on the MarketWatch Technology as delivered to Licensee. Licensee will
reproduce and display such notices on each copy it makes of the MarketWatch
Technology.

4.3 Licensee's Duties. Licensee will use its reasonable efforts to protect
Licensor's Intellectual Property Rights in and to the MarketWatch Technology and
will report promptly to Licensor any infringement of such rights of which
Licensee becomes aware. Licensee will cooperate with Licensor in obtaining
registrations of Intellectual Property Rights in and to the MarketWatch
Technology and otherwise protecting Licensor's proprietary interests in the
MarketWatch Technology.

Disclaimer of Warranty

5. THE MARKETWATCH TECHNOLOGY IS PROVIDED "AS IS" AND, TO THE EXTENT PERMITTED
BY LAW, WITHOUT ANY WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO
ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
NONINFRINGEMENT.

Services and Service Fees

6.1 Licensor will provide the right to use existing technology development,
implementation, technical management, and hosting services (the Services), as
agreed by Licensor and JV from year to year during the Term.

6.2 Licensee will pay the Services Costs to the Licensor quarterly with the each
payment due thirty (30) days after receipt of the statement described in Section
6.2(a) below. Within thirty (30) days following each Accounting Period, Licensor
will deliver to Licensee:

(a) a statement showing Services Costs for the prior Accounting Period; and

(b) any other information reasonably required in order to understand the
calculation for Services Costs and corresponding fees payable, as may be
requested by Licensee from time to time.

6.3 All Services Costs to be paid under this Technology Agreement will be made
together with any value added tax (or other similar tax) chargeable thereon.

6.4 All Services Costs due hereunder will be paid in full without deductions,
except only for such tax as Licensee is obligated to deduct under any applicable
law. Licensee will give Licensor all reasonable assistance without charge to
Licensor to recover (under the provisions of double tax conventions or other
lawful manner) any tax so withheld and to obtain any necessary authorizations
and the like to enable Licensee lawfully to pay without deduction of tax or to
enable Licensor to recover such tax or to obtain a tax credit in respect of any
amount of tax so withheld.

6.5 In the event that any Services Costs are not received by Licensor on or
before the due date of payment, interest will be payable on the past due amount
both before and after judgment at the rate of three percent (3%) above the base
rate of Barclays Bank plc (or, if such rate is not available, the nearest
equivalent rate of another clearing bank in the City of London nominated by
Licensor and reasonably acceptable to Licensee) for the time being in force from
the due date for payment to the date when payment is actually received. In the
event of any other rate being substituted for the base rate, such substituted
rate will apply for the purpose of this Section 6.

6.6 If any dispute arises between the parties hereto as to any payment to be
made hereunder, such dispute will be determined by an accountant mutually agreed
upon by the parties or, if they cannot agree, an accountant appointed by the
then current President of the Institute of Chartered Accountants in England and
Wales. In any case, the accountant so selected will act as an expert and not as
an arbitrator. The fees and expenses of the accountant will be borne equally by
the parties unless the accountant directs otherwise.

6.7 All payments to be made by Licensee to Licensor will be made in a mutually
agreed manner.

6.8 Licensee shall have the right, at its own expense, to use certified
accounting representatives reasonably acceptable to Licensor to make
examinations and audits, by prior arrangement, during normal business hours, and
not more frequently than semi-annually, of Licensor's accounts that contain
information supporting or reflecting Licensor's calculation of the Services
Costs. Any information so revealed shall be maintained in strict confidence by
both the certified accounting representative and Licensee, shall not be
disclosed by either of them to any third party, and shall be used solely to
verify Licensor's calculation of the Services Costs.

Infringement

7.1 (a) Except as provided in Section 7.1(b) below, Licensor will have the
exclusive right in its sole and absolute discretion, and at its own expense, to
assume the conduct of all actions and proceedings relating to the MarketWatch
Technology in any country in the world. Licensee agrees to provide to Licensor,
at Licensor's reasonable expense, all assistance that Licensor may reasonably
require in connection therewith. Any costs or damages recovered as a result of
any such actions or proceedings will be for the account of Licensor, unless any
such infringement has clearly caused financial loss to Licensee. In such case,
the parties agree to negotiate in good faith an appropriate allocation of any
damages so recovered.

7.1 (b) If Licensor decides not to bring any action for infringement of the
MarketWatch Technology in any jurisdiction, Licensor will at the request of
Licensee cooperate to enable infringement proceedings in that jurisdiction by
Licensee. However, such cooperation may be conditioned upon Licensor receiving
an indemnity from Licensee in respect of costs or liabilities incurred by
Licensor and Licensor having the right to approve all matters relating to the
conduct of any proceedings taken in its name such approval not to be
unreasonably withheld or delayed. Any costs or damages recovered as a result of
proceedings taken by Licensee will be for the account of Licensee unless the
infringement has clearly caused financial loss to Licensor. In such case, the
parties agree to discuss in good faith an appropriate allocation of any damages
so recovered.

7.2 Licensee will stop using the MarketWatch Technology in a jurisdiction as
soon as reasonably practicable after receipt of written notice from Licensor (or
Licensor's legal advisers from time to time) which reasonably demonstrates that
such use infringes the intellectual property rights of any third party in that
jurisdiction.

Term And Termination

8.1 This Agreement will commence on the Effective Date and will, subject only to
the other provisions of this Section 8, expire automatically without need for
further notice on the expiration of the Term.

8.2 Licensor may terminate this Technology Agreement by giving written notice to
Licensee and Financial Times forthwith:

(a) if Licensee challenges, by formal action taken with any governmental agency,
Licensor's right to use or license the MarketWatch Technology; or

(b) if Licensee commits a material breach of any term or condition of this
Technology Agreement and such breach continues unremedied for more than 45 days
after Licensor has served a notice in writing on Licensee giving details of the
breach requiring its remedy by Licensee or Licensee commits a material breach of
any term or condition of this Technology Agreement that is not capable of remedy
or Licensee commits persistent breaches of any term or condition of this
Technology Agreement (whether or not material and whether or not capable of
remedy); or

(c) if, except for purposes of a voluntary reorganisation, reconstruction or
amalgamation, an order is made or a resolution is passed for the winding-up of
Licensee or if a provisional liquidator is appointed in respect of Licensee, or
if an administration order is made in respect of Licensee, or if an
administrative receiver or other receiver is appointed in respect of Licensee or
all or any of its assets and is not discharged within a period of 30 days, or if
Licensee is unable to pay its debts within the meaning of Section 123 of the
Insolvency Act 1986 or any analogous or equivalent legislation in any country of
the world, or if any voluntary arrangement is proposed in respect of Licensee
under Section 1 of the Insolvency Act 1986 or any analogous or equivalent
legislation in any country of the world.

Effects Of Termination

9.1 The License to use and to sub-license the use of The MarketWatch Technology
granted by Section 2.1 above will survive termination of this Technology
Agreement for any reason other than termination by the Licensor pursuant to
Section 8.2 above, in which case the Licensee shall cease all use of the
MarketWatch Technology within 90 days of termination.

9.2 Termination of this Technology Agreement will be without prejudice to the
rights of either party, which may have accrued up to the date of such
termination.

General

Successors in Title/Assignment/Sub-Licensing

10.1 The rights and obligations of Licensee under this Technology Agreement are
personal to Licensee and Licensee may not (and may not purport to) assign,
transfer, charge, sublicense, or otherwise part with all or any of its rights
and/or obligations under this Technology Agreement (except that Licensor hereby
expressly consents to the novation of this Technology Agreement in favour of the
Licensee).

Notices

10.2.1 Any notice or other communication to be given by one party to the other
under, or in connection with the matters contemplated by, this Technology
Agreement will be in writing and signed by or on behalf of the party giving it
and may be served by leaving it or sending it by fax, prepaid recorded delivery
registered post or internationally recognised courier to the address and for the
attention of the relevant party set out in Section 10.2.2 (or as otherwise
notified from time to time hereunder). Any notice so served by hand, fax, post
or internationally recognised courier will be deemed to have been received:

(a) in the case of delivery by hand, when delivered;

(b) in the case of fax, twelve (12) hours after the time of transmittal;

(c) in the case of post, 48 hours after posting;

(d) in the case of prepaid internationally recognized courier, 48 hours from the
date of transmittal.

10.2.2 The addresses of the parties for the purposes of Section 10.2.1 are as
follows

(a) Address for notices to Licensor:

·

825 Battery Street
San Francisco, California 94111
U.S.A.



Attention: CEO

(b) Address for notices to Licensee:

·

Number One
Southwark Bridge
London SE1 9HL
England



Attention: Company Secretary

Entire Agreement

10.3 This Agreement represents the entire agreement and understanding between
Licensor and Licensee in relation to the license and use of the MarketWatch
Technology by Licensee and supersedes all arrangements or agreements relating to
the MarketWatch Technology previously entered into or made between the parties
and all such arrangements or agreements are hereby terminated.

Precedence of Agreements

10.4 In the event of any inconsistency between the provisions of this Technology
Agreement and the JV Agreement, the provisions of the JV Agreement will prevail.

Legal relationship

10.5 Nothing in this Technology Agreement will be construed to constitute either
party the partner, joint venturer, agent or employee of the other party and,
except as expressly provided in this Technology Agreement. Neither party by
virtue of this Technology Agreement has authority to transact any business in
the name of the other party or on its behalf or incur any liability for or on
behalf of the other party.

Variation

10.6 Any right, power, privilege or remedy of a party under or according to this
Technology Agreement will not be capable of being varied or waived, other than
by an express waiver or agreement signed by both parties.

Waiver

10.7 No failure or delay by any party in exercising any right, power, privilege
or remedy under this Technology Agreement will impair such right, power,
privilege or remedy, or operate or be construed as a waiver or variation thereof
or preclude its exercise at any subsequent time or on any subsequent occasion
and no single or partial exercise of any such right, power, privilege or remedy
will preclude any other or further exercise thereof or the exercise of any other
right, power, privilege or remedy.

Counterparts

10.8 This Agreement may be executed in counterparts, each of which will be
considered an original, with the same effect as if the parties or their
representatives signed the same instrument.

Severance

10.9 If any provision of this Technology Agreement is held to be invalid or
unenforceable, then such provision will (so far as invalid or unenforceable) be
given no effect and will be deemed not to be included in this Technology
Agreement but without invalidating any of the remaining provisions of this
Technology Agreement. The parties will then use all reasonable efforts to
replace the invalid or unenforceable provisions by a valid and enforceable
substitute provision the effect of which is as close as possible to the intended
effect of the invalid or unenforceable provision.

Limitation of Liability

10.10 EXCEPT FOR LICENSEE'S BREACH OF ITS OBLIGATIONS UNDER SECTIONS 3 OR 6.8 OF
THIS TECHNOLOGY AGREEMENT, IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER
PARTY UNDER OR IN CONNECTION WITH THIS AGREEMENT FOR ANY CONSEQUENTIAL,
INCIDENTAL, SPECIAL OR INDIRECT DAMAGES OF ANY KIND OR NATURE, AT LAW OR EQUITY,
AND WHETHER OR NOT ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IN NO EVENT WILL
LICENSOR BE LIABLE UNDER OR IN CONNECTION WITH THIS AGREEMENT FOR ANY DAMAGES OF
ANY KIND OR NATURE IN EXCESS OF FEES PAID TO LICENSOR HEREUNDER.

Further Assurance

10.11 Each party agrees to execute such documents and waivers and generally do
everything further that may be necessary to fulfil its obligations under this
Technology Agreement.

Law and jurisdiction

10.12 This Agreement will be governed by and construed in accordance with
English law and the parties irrevocably agree that the English Courts will have
exclusive jurisdiction to settle any disputes, which may arise out of or in
connection with this Technology Agreement.



In Witness Whereof

the parties have executed this Technology Agreement on the date hereinbefore
mentioned:



SIGNED

by

duly authorised for and on behalf of
MARKETWATCH.COM, INC.,






SIGNED

by

duly authorised for and on behalf of
LIMITACE LIMITED


